El Juez Asociado Sr. Wole,
emitió la opinión del Tribunal.
Vistos estos autos declarativos seguidos ante el extin-guido Juzgado de la. Instancia de San G-ermán; y luego ante la suprimida Audiencia Territorial de esta Isla, en-tre partes de la una, como demandantes Da. María Verges y Remond y Da. Francisca Estevelina Remond, represen-tadas y dirigidas ante esta Corte Suprema por el Ledo. Don Hilario Cuevillas Hernández, y de la otra, como- de-mandados Don Domingo Pietri y otros, defendidos por el Letrado Don Manuel E. Rossy, sobre reivindicación de te-rrenos y otros extremos; cuyos autos penden ante Eos en virtud de recurso de casación, lioy de apelación, inter-puesto por la rejnesentaeión de las demandantes -contra las sentencias del Juez de la. Instancia de San Germán y de la Audiencia, las cuales, copiadas literalmente, dicen así:
*21“Sentencia. — Bn la Ciudad de San Germán, á once de Diciembre de mil ochocientos noventa y cinco, el Señor Licenciado Don Eduardo Acuña Aybar, Juez de la. Instancia de la misma y su Partido.
Vistos estos autos declarativos de mayor cuantía que penden en este Juzgado, seguidos entre partes,de la una; Doña Francisca Esteve-lina Remond y Vasallo, viuda de Vergés, de sesenta y cuatro años, propietaria y vecina 'de Ponce, y Doña María Vergés -y Remond, casada, de atenciones domésticas, de veintiocho años, también vecina de Ponce, representadas por el Procurador Don Tomás Agrait y Font y defendidas por el Licenciado Don Herminio Díaz Navarro, en un principio y actualmente las representa el Procurador Don Manuel Catalá y Dueño y las defiende el Licenciado Dom.Ramón Quiñones, actores demandantes; y de la otra parte, Don Domingo Pietri y Pietri, soltero, agricultor’, de sesenta y un años de edad y vecino de Yauco, representado por el Procurador Don Miguel Juan y Llaneras y defendido por el propio Licenciado López; Don Angel Pedro Agostini y Natali, viudo, propietario, de sesenta y ocho años y vecino de Yauco, representado por el Procurador Juan y Llaneras y defendido en un principio por el Licenciado Don Juan J. Perea y luego por el Licenciado López; Don Vicente Limarola y Benigni. casado, labrador, de cuarenta y ocho años y vecino de Ponce, repre-sentado por el mismo Procurador Juan y Llaneras y defendido en un principio por el Licenciado Don Juan J. Perea y luego por el referido Licenciado López; Don Francisco Llueh Negroni, casado, hacendado, de treinta y cinco años y vecino de Yauco, re-presentado por el Procurador Don Pedro Liaría Rossy y Guerra y defendido antes por el Licenciado Don Manuel Solis y intima-mente por el citado Licenciado López; Don Francisco Pietri, Don José Gregory y Ramos y Fraticelli Hermanos, en rebeldía, y Don Rafael Gómez Díaz, en un principio en rebeldía, acreditándose luego su fallecimiento, todos- reos demandados; sobre reivindicación de terrenos, nulidad de expedientes posesorios y enagenaciones por es-crituras públicas y cancelaciones en el Registro de la Propiedad.
lo. — Resultando: que la parte actora solicita se la declare, dueña de ochocientas y pico de cuerdas de terreno que reclaman y sus plan-taciones, -dejándoseles libres y expeditas á su disposición; que en cua-to se opongan á los titules de esa finca que producen, son nulos y de ningún valor los expedientes posesorios que de trescientos cin-cuenta, -diez y ocho, veinte y -cinco, treinta -y dos cuerdas y un cuadro, se instruyeron á instancia de los Sres, Pietri.y del Señor Gómez, das *22ventas que éste hizo á Pietri y á Don Francisco Lluch, la que este liiciera á los Pietri, el posesorio de diez y ocho y media y cuatro cuerdas más, instruido á instancia de Gedeño y Ayala, la venta que éste hizo á Don Domingo Pietri, el expediente posesorio de doscientas sesenta cuerdas instruido á instancia de Fratricelli Hermanos, la . venta que éstos hicieron á Don Vicente Limarola, y la que éste otorgó á Don Angel Pedro Agostini, y que deben cancelarse en las inscrip-ciones de todos esos actos nulos en el Registro de la Propiedad.
• 2o. — Resultando : que los demandantes fundan la acción real que es-tablecen, en que, por decreto del Iltmo. Sr. Don Manuel López Gar-cía, Intendente General .de esta Isla, fecha cuatro de Diciembre de mil ochocientos treinta y cuatro en vista del expediente respectivo y del acuerdo tornado en veinte y dos de Agosto del mismo año por la Junta Superior de terrenos baldíos, confirió á Don Fernando 'Ma-ría Pinatell, capitán .de ingenieros, la propiedad y dominio pleno de cuatro caballerías de tierra radicadas en el barrio de las Vegas y lugar nombrado Río Chiquito, jurisdicción de Yauco, con los si-guientes linderos: partiendo de un guaraguao por la parte del Norte, se midieron cuarenta cuerdas á la boca de una quebrada conocida por los Almendrones, colindando con Don Diego de Torres, de la referida quebrada por 1a. parte del Este, veinte cuerdas á un algarrobo con terrenos baldíos, de este punto por la parte del Sud, fueron medidas cuarenta cuerdas á un hoyo grande, también con terrenos baldíos; del hoyo expresado por la parte del Oeste, veinte cuerdas al punto donde'comenzó, colindando con el antes enunciado Don Diego Torres; según el documento, que acompaña marcado con la letra “A”; que de ése título se tomó razón al folio quince, vuelto, número diez y siete del libro de títulos de terrenos en las Reales Oficinas prin-cipales de esta Isla: que por escritura á ocho de Octubre ele mil ochocientos cincuenta y tres, cuya copia se acompaña con la letra “B”, vendió Don Fernando María Pinatell á Don Estéban Gall art las cuatro mencionadas caballerías de terreno ó sean ochocientas cuer-das por la suma de cuatrocientos pesos moneda comente que coit-fesó recibidos, y bajo los mismos puntos y colindancias de que se ha hecho mención: que por otra escritura, á treinta y uno de Mayo de mil ochocientos cincuenta y cuatro (copia que se acompaña con la letra 0), Don Estéban Gallart vendió á Don Juan Aubert las mencionadas ochocientas cuerdas de terreno, bajo los propios pun-tos y linderos por cuatro mil pesos macuquinos que confesó recibidos ; que, según la copia de certificación librada por el agrimensor Don *23Francisco yalls, (acompañada -con la letra D), el agrimensor Don P. L. Verges, el treinta de Marzo de mil ochocientos cincuenta y ■cinco, en virtud !de comisión del Juez de la. Instancia 'de Ponee, se trasladó al Partido de Yauco y con conocimiento del Juez Local .y asistencia del Comisario del barrio y de los dueños de los terrenos limítrofes que designaron sus respectivos linderos y prestaron su conformidad, deslindó la mencionada finca, en la forma que aparece de aquella certificación: que por escritura en Yauco, á 'doce ele No-viembre 'de mil ochocientos cincuenta y cinco, (copia acompañada con la letra E) vendió á Don Juan Aubert, á Don Pedro Mompesart el referido terreno, libre de cargas, por cinco mil quinientos pesos macuquinos que confesó recibidos, haciendo constar que habiendo variado los colindantes que -tenía la finca al adquirirla, verificaba la trasmisión bajo los siguientes: comenzando por el Sud, con te-rrenos de Juan Antonio Montes, que fueron de Don Diego de Torres, desde un tocón de guaraguao al margen derecho del río Chiquito, y otro de laurel á. la parte opuesta, línea recta á otro tocón -de agua-c atil lo. y un arbolito de Pomarosa en el camino de los -Carrizales, ■punto con dicho Montes al Sud y Don Santos Semidey, al Este, con los terrenos que fueron de Don 'Félix Mattey. Por el Saliente, con los últimos, los de Don Silvestre Fratieelli y .ele Don Juan Bau-tista Plnmey, y por todo el camino dicho de los Carrizales ó de Lares hasta, un bacao silvestre, en la embocadura del mismo camino con otro que nombran de las aceitunas, ó sea la línea divisoria de la Jurisdicción de Yauco y San Germán; por el Norte, con otros terrenos de la sucesión de Don José María Pacheco, por el camino de las aceitunas, que pasa sobre la cuchilla firme, divisoria de los citados partidos hasta un árbol de mato ó algarrobo -de la sierra, marcado con una cruz al margen Sud del propio camino ele las acei-tunas, que es punto con tierras compradas por Felipe Ayala á Don Antonio Cabassa y por el Poniente colindante con estas últimas desde el dicho árbol, línea recta á caer al ya citado Ilío-ehiquito, á un pequeño árbol ¡de capá y ¡dos palmas -de sierra que se hallan unidas en medio de dicho río, frénte á una quebrada seca que sa-liendo del Poniente desemboca en ese lugar, y forman dichos árbo-les el segundo punto divisorio con el citado Cabassa, y de este punto siguiendo el río Chiquito, agua abajo, hasta el tocón ¡del guaraguao, nombrado al principio, punto indicado del dicho Antonio Montes: que' Don Pedro ¡Mompesart falleció el ocho ¡de Enero ¡de mil ocho-cientos cincuenta y siete, bajo testamento cerrado que otorgara en diez de Agosto de mil ochocientos cincuenta y seis, declarado tal. *24■por' auto ele diez de Julio de mil ochocientos sesenta, en cuyo tes-tamento, por carecer de forzosos, instituyó ¡á Don Pedro Lázaro y Verges por su único y universal heredero de todos sus bienes, ac-ciones y derechos, entre los que se relaciona la finca de ochocientas cuerdas y pico, haciendo constar que tenía sobre ella un pleito pen-diente que su sucesión perseguiría como le pareciese: que fallecido Mompesart,. entró en posesión su heredero de las ochocientas cuerdas, acudiendo en el mismo año mil ochocientos sesenta al Gobierno General los Señores Don Felipe Ayala y Don Silvestre Fraticelli, pre-tendiendo cada uno cuatrocientas cuerdas de las citadas ochocientas, por considerarlas baldías, toda vez que el primitivo eoncesionano señor Pinatell ni sus sucesores, habían 'Cumplido las condiciones de ■cultivo que se le impusieron en la concesión, formándose con motivo ele- esa solicitud el oportuno expediente que en 'diez y seis de Sep-tiembre de mil ochocientos sesenta y tres acórelo la Junta de baldíos sin lugar las pretensiones de Ayala y Fraticelli: que en veinte de Julio de mil ochocientos setenta y cinco, Don Celestino Arizmendi, vecino de Yauco, denunció al Gobierno General las usurpaciones de que eran objeto,- tierras que decían eran ide su propiedad, 'denun-ciando los usurpadores y presentan-do varios documentos que justifi-caban su propiedad, entre los 'que eran los- principales una escri-tura de venta á su favor, otorgada por Don Felipe Ayala y un .con-trato privado ¡de cesión de su hermano -político Don José María Ro-dríguez, de doscientas'cuerdas radicadas en el barrio de Vegas, que le fueron concedidas por la Junta Superior .de baldíos, y 'de la que no había podido obtener título 'de amparo por oponerse Don Pedro Lázaro Verges, en pleito que seguía con el dicho Rodríguez ante el Juzgado de San Germán, y practicada información sobre esos hechos, apareció que todas las instrucciones denunciadas aparecían en terrenos baldíos, y no en los de Arizmendi, al que no se le co-nocían terrenos 'de ninguna clase, pasándose el expediente á la ins-pección -de montes, la que pidió se le ¡diese conocimiento del resul-tado de la oposición del Señor Verges á la 'Concesión de Don José María Rodríguez, cuyo dato le fue suministrado, y el Gobierno General, de acuerdo con aquella inspección, expidió un ¡decreto en cin-co 'de Octubre de mil ochocientos setenta y seis, ordenando entre otras cosas la incautación por el Estado de los terreuos litigiosos, y llevada á efecto la orden en catorce de Diciembre del mismo año, Don Pedro Lázaro Verges pidió la. suspensión de tales diligencias y promovió un recurso contencioso-administrativo, que en sentencia de veinte y cinco de Abril de mil ochociento's setenta y nueve, fue *25Resuelto en conformidad con lo que aquél suplicara, revocando .a orden de cinco de Octubre de mil ochocientos setenta y seis, cuya sentencia fué confirmada por Real Decreto ele veinte de Febrero de mil ochocientos ochenta y dos, y puesto el cúmplase por auto de tres de Mayo del mismo, quedando pendiente lo que pudiera re-sultar del pleito entre Verges y Don José María Rodríguez en ti Juzgado de San Germán (certificación folio 37) ; que en tres de Sep-tiembre de mil ochocientos ochenta y cuatro, falleció Don 1 edro Lá-zaro Verges, bajo testamento que otorgara en la Notaría fde Don Francisco Parra, á nueve de Junio del mil ochocientos ochenta y tres, declarando que era casado con Da. Francisca Estevelina Remond, con la cual había tenido dos hijos, nombrados Juan Pedro Arturo y María Teresa Horaeia, á los que instituyó por sus únicos y universales herederos, haciendo constar Jas aportaciones matrimoniales consis-tentes en diez mil duros por cada parte, (documentos folios 5!) y 66) : que habiendo fallecido Don Juan Pedro Arturo Verges y Re-mond, fué declarada heredera abintestato su madre Doña Francisca Estevelina Remond por auto de diez y seis de Marzo de mil ochocientos noventa y tres (copia folio 67) ; que por escritura en esta Ciudad, á veinte y uno de Octubre de mil ochocientos noventa y tres, Don -Iíeraclio Rodríguez y Pacheco, con poder bastante de su padre Don José María Rodríguez y Arredondo, declaró en nombre de. éste, que se apartaba y separaba de toda acción y derecho que pudiera tener á lafe doscientas cuerdas ide terreno que solicitó idel Gobierno General cómo baldías y que dieron lugar al litigio que sustanciara y si-guiera Don Pedro Lázaro Verges, pues se encontraba Rodríguez com-pletamente convencido de que ese terreno estaba enclavado dentro del perímetro de las ochocientas cuerdas que, en propiedad y domi-nio, correspondían al Señor Verges y hoy á su sucesión (copia folio 70) ; que con vista 'de esos documentos fué hecha la inscripción de las ochocientas cuerdas proindiviso y por derechos hereditarios á favor de Da. María Teresa IToracia Verges y Remond y Da. María Francisca Estevelina Remond, viuda de Verges, bajo las colindamcias que en la fecha de la inscripción tenía la finca, que son las siguientes-por el Norte, Don Nicolás Martínez y Manuel Cruz, antes Don José María Pacheco, y Tomás Ramírez y el mismo Manuel Cruz, antes el mismo Pacheco y Felipe Ayala, antes Don Antonio Cabassa; por el Sud, Juan Dionisio Aguilera, Lorenzo Vélez, Cipriano Galarza. Juan Antonio .Morales, Juan Antonio Montes, antes Don Basilio y Don Diego Torres y Don Santos Semidey; al Saliente, Don Juan Plvunet y Don Silvestre Fraticelli, y al Poniente Felipe Ayala, Ma-*26miel Alvino, Florencio González, Juan Oedeño y Victoriano Cruz, dándose á la finca que primeramente se le demarcó con cuatro ca-ballerías ó sean ochocientas, cinco cuerdas diez y nueve décimas, tres-cientas diez y seis hectáreas, cuarenta y siete áreas y sesenta y ocho centiáreas, cuyos linderos y verdadera situación de la finca, con vista de una, certificación de la Alcaldía de Yauco, fueron rectifica-dos en la siguiente forma: al Norte, Don -Garlos Molina, Don José Molinelli y Don Antonio Molina; al Sud, Don Domingo Pietri y Hermanos, al Este, Don Juan Domingo Pietri, Don Femando Amill y Don Victoriano Torres, y al Oeste,' Don Angel Pedro Agostini; que Don Domingo y Don Francisco Pietri, posesionándose indebidamente de trescientas cuarenta cuerdas y cincuenta más que forman parte de la indicada finca, y que dicen hubieron por compra á distintas personas, promovieron expediente para acreditar la posesión en que se hallaban de las referidas cuerdas, cuyo expediente fué aprobado por auto de veinte y uno de Junió de mil ochocientos ochenta y seis e inscrito en el .Registro á los folios 205 y 209 del tomo séptimo del Ayuntamiento de Yauco, fincas números trescientos setenta y tres y trescientas setenta y cuatro, inscripciones primeras; que Don Rafael Gómez y Díaz, posesionándose en igual forma de diez y ocho cuerdas, instruyó expediente posesorio aprobado por auto de quince de Marzo de mil ochocientos ochenta y siete, inscribiéndose en el Registro al folio 60 del tomo noveno del Ayuntamiento de Yhuco, finca número cuatrocientos cincuenta y ocho,-inscripción primera, cuyo-terreno vendió Gómez en dos mil-pesos á Don Domingo y Don Francisco Pietri, por escritura en Yauco á veinte y tres de Diciem-bre de mil ochocientos noventa, que fué objeto de la, inscripción segunda: que el mismo Gómez, posesionándose de veinte y cinco cuer-das más de la finca objeto de este litigio, instruyó expediente pose-sorio que se aprobó por auto de veinte de Octubre de mil ochocien-tos noventa, inscribiéndose al folio doscientos treinta y tres del tomo -doce -de Yauco, finca número doscientos sesenta, inscripción primera, Que luego Gómez vendió á los Sres. Pietri. por escritura de veinte y tres de Diciembre de mil ochocientos noventa, objeto de la ins-cripción segunda: que en esa misma escritura, inscrita al folio 237 ■del tomo doce 'de Yauco, finca número seiscientos veinte y uno, ins-cripción segunda, hizo venta Gómez á los Señores Pietri de otras treinta y dos cnerdas y un -cuadro, parte de la finca reclamada, de-cupa porción había hecho instruir antes otro expediente posesorio que fué aprobado por auto- -de veinte de Octubre de mil ocho-cientos noventa y que fué motivo á la inscripción primera del inmueble: que *27el mismo Don Rafael Gómez, en escritura ele veinte y siete ele Oc-tubre de mil ochocientos ochenta y uno y'ocho ele Julio ele mil ocho-cientos ochenta y dos, ante el Notario de Yauco Don Juan Z. Rodrí- • guez, adquirió lele Don José Gregory Ramos veinte -cuerdas de la finca reclamada, inscribiéndose esos documentos al folio 100 del tomo trece -de Yauco, inscripción primera de la finca número seiscientos cincuenta, que trasmitió Gómez á Don Francisco Lluch Negroni en escmturá de veinte y dos de Diciembre de mil ochocientos noventa, ■■que. figura en la inscripción segunda -de esa finca: que Don Francisco Cedeño y Ayala instruyó expediente posesorio de veinte y dos y media cuerdas de terreno que vendió á Don Domingo Pietri en escritura de veinte y seis de Abril de mil ochocientos noventa y dos, -cuyos documentos aparecen inscritos al folio 184 del tomo trece de Yauco, finca número seiscientos sesenta y siete, inscripciones primera y tercera: que los Señores Fraticelli Hermanos, y en su represen-tación D. Felipe Fraticelli y Pietri, hicieron instruir con 'respecto á doscientas sesenta cuerdas de la finca litigiosa, otro expediente posesorio que fué aprobado por auto de veinte y nueve de Agosto de mil ochocientos noventa, vendiendo ésa cantidad de terreno, por escritura -de -cuatro de Septiembre de mil ochocientos ochenta y dos á Don Vicente Limarola y Benigni, el que á su vez la trasmitió por otra escritura de -cinco de Marzo -de mil ochocientos noventa á Don Angel Pedro Agostini, • inscribiéndose todas esas operaciones á los folios 87 al 100 -del tomo segundo, folios 97 y 102 -del tomo sexto de Yauco, y que, según las certificaciones que se acompaña, folios 94 y 100, no obtuvo resultado el acto de conciliación por no asistir los -de-mandados.
3o. — Resultando: (pie admitida la demanda y conferido traslado' á los demandados, solo se personaron Don Domingo Pietri, Don Francisco Lluch Negroni, Don Francisco -Cedeño y Ayala, Don Vicente Limarola y .Benigni y Don Angel Pedro Agostini, siéndole acusada rebeldía á los demás con ex-eepción de Don Rafael Gómez Díaz, cpie falleció posteriormente, ignorándose sus herederos.
4o. — Resultando ■ que, en -cuanto á los demandados ausentes, D. José Gregory Ramos y Fraticelli Hermanos, se les llamó por edictos que-se publicaron por dos veces -consecutivas en la Gaceta Oficial.
5o. — Resultando: que el demandado Don Domingo Pietri y Pietri, antes de contestar la. demanda, acompañó al-Juzgado, folio 245, copia *28¡ele la escritura de venta que le otorgara Don César de Guillermo, in-geniero Inspector de Montes, -en nombre del Estado de cincuenta y ocho cuerdas de terreno, equivalentes á veinte y dos hectáreas, cincuenta y seis áreas, cincuenta y tros centiareas, radicad as en el barriode Rubias, sitio de las Aceitunas, término municipal ele Yauco, que, según deslinde y mensura practicadas por dicho Inspector, re-sultaron baldías y propias del Estado, verificándose la venta por cuatro mil novecientas sesenta y cuatro pesetas treinta y seis centavos, satisfecha, mitad de contado y mitad á plazos, manifestando que por no hallarse inscritas en el Registro á nombre del Estado las referidas cincuenta y ocho cuerdas, inscribió la posesión de ellas á su nombre y al ¡de su hermano Don Francisco, agrupadas á otras suertes de tierra, según la certificación que también pre-senta, folio 251 vto., y alega, que estando comprendido ese terreno en la presente demanda de reivindicación, solicitaba se notificara esa demanda al representante del Estado .como obligado á la evic-eión y saneamiento de la cosa vendida; á lo que se accedió, prac-ticándose la notificación al Jltmo. Sr. Fiscal de la Audiencia de lo Criminal de Mayagíiez, folio c502, vto.
6o. — -Resultando: que también el otro demandado Don Francisco Llneh Barreras, antes de .contestar la .demanda pidió se notificara ésta á Don Rqfael Gómez Díaz, vendedor de las veinte cuerdas de te-rreno, cuya reivindicación'solicitan los demandantes, como lo justifica ¡con la copia de escritura, folio 269, y la certificación -de inscripción, folio 275, que acompañara; á cuya pretensión se accedió sin poderse llevar á cabo la notificación por el fallecimiento de Don Rafael Gomez Díaz y desistimiento voluntario luego del propio Lluch Barreras.
7o. — Resultando: que el Procurador Juan y Llaneras, en nom-bre de Don Domingo Pietri y Pietri, al contestar la demanda solicita que se le absuelva de ella, imponiendo á la parte actora perpétuo silencio y las costas, y además que se declare la nulidad y consiguiente cancelación de la inscripción de .dominio que á nombre de los se-ñores demandantes se ha extendido en el Registro de la Propiedad de terrenos anteriormente inscritos proindivisos, á nombre de su representado y de su hermano Don Francisco Pietri y Pietri, para lo cual reconvino á .dichos .demandantes por mutua petición ó como más haya lugar en'.derecho, alegando la excepción sine aclione agis y para su caso la de «prescripción y haciendo uso de la acción de . nulidad por lo que se refiere á la reconvención, .fundándose en cuan-*29to á las primeras excepciones en que si bien á Don Fernando Ma-ría' Pinatell fueron mercedadas en cuatro de Diciembre de mil ocho-cientos treinta y cuatro por la Junta Superior de terrenos baldíos, cuatro caballerías de terreno en el barrio de las Vegas, lugar del Río-chiquito, del término de Yaueo, bajo la 'Condición de cultivarlas en el preciso término de dos años y que en el título de concesión se le mandó poner en posesión por el Juez del territorio, es lo cierto que Pinatell no cumplió con el mandato, pues no obtuvo nunca La posesión de terreno mercedado ni tampoco cumplió la condición oe la concesión, según Lo declaró y confesó paladinamente en el juicio seguido ante el Juzgado de Ponce entre Don Pedro Mompesart y Don Felipe Ayala en mil ocliocientos cincuenta y siete y cincuenta y odio: (pie, en ías escrituras de venta Ide ese terreno otorgada por Pinatell á Gallart, por éste á Aubert y por éste á -Mompesart, quedó salvada por los vendedores la responsabilidad del saneamiento: que tanto la ven-ta de Gallart á Aubert, cuanto la otorgada por éste á Mompesart fue-ron simuladas y de valor entendido con Don Pedro Lázaro Verges, se-gún lo declararon y confesaron los propios Gallart y Aubert en juicio seguido en el Juzgado de Pon-ce en mil ochocientos cincuenta y ocho entre Don Pedro Mompesart y Felipe Ayala, sobre aparcería de las mismas tierras, mercedadas á folios 218 y 220 de los autos: que el des-linde y mensura practicados -por Don Pedro Lázaro Verges, de las mencionadas oeliocientas cuerdas del barrio de las Vegas, aunque hace constar en la certificación que tales operaciones se hicieron cou conocimiento del Juez Local y asistencia del Comisario del barrio y conformidad 'de los dueños de los terrenos colindantes, ninguno de ellos aparece autorizando la 'certificación, sólo el propio Verges: que en los años mil ochocientos cincuenta y”siete y mil ocho-cientos cincuenta y ocho se tramitó en el Juzgado de primera ins-tancia de Ponce-, en juicio civil ordinario por Don Pedro Mompesart contra Felipe Ayala, para que desocupara la estancia de. las Vegas que opinaba Mompesart tenía Ayala á partir utilidades, y en ese, juicio fué fallado en primera instancia el veinte de Junio de mil ochocientos cincuenta, y odio, declarándose en la sentencia la si-mulación de las ventas por Gallart y Aubert, declarándose dueño y poseedor de las tierras á Felipe Ayala y declarándose improbada la demanda con imposición de las costas al actor, cuya sentencia fué 'Confirmada por la Exema. Real Audiencia de Puerto Rico en veinte y nueve -de Marzo de mil ochocientos -cincuenta y nueve, sien-do éste el pleito pendiente á que se refirió Mompesart en su testa-mento : que ni Pinatell, ni Gallart, ni Mompesart, ni Verges, po-*30seyeron nunca las tierras mercedadas al primero, como lo demuestra el que no se le dió á éste la posesión por el Juez del territorio de Yanco, la declaración de Pinatell de no haber hecho labor-alguna en las referidas tierras, la simulación de los contratos de compra venta antes referidos, el resultado 'del juicio ordinario seguido por Mompesart contra Felipe Ayala, el haber continuado éste pose-yendo las tierras -después de fallado el pleito, y el haberse abierto el testamento de Mompesart en que instituye heredero de esas tie-rras á Verges en 'diez de Julio de mil ochocientos sesenta; que si bien en el asiento de inscripción de las tierras á petición y nombre de las -demandantes, se hace constar que Don Pedro Mompesart to-mó posesión de aquéllas en primero de Julia de mil ochocientos cincuenta y siete, .según documento que aparecía, bajo el nú-mero once, en el asiento de presentación, es lo -cierto que ese documento no se, lia traído al juicio y esa afirmación se destruye por el hecho de haber fallecido Mompesart en ocho de Enero de mil ochocientos cincuenta y siete, seis meses antes de la supuesta toma de posesión, y por el litis seguido • -contra Felipe Ayala en mil ochocientos ¡cin-cuenta y siete y -cincuenta y ocho en reclamation de las mismas tie-rras que poseía Ayala antes y después del fallo superior, dictado en veinte y nueve de Marzo de mil ochocientos cincuenta, y nueve, de-clarándole poseedor legítimo de las tierras; que el expediente se-guido por Don Pedro Lázaro Verges ante el Consejo Conteneioso-ad-ministrativo con el Gobierno General sobre reversión al Estado de terrenos baldíos, de que -conoció en grado de apelación el Con-sejo de Estado, no se refiere en nada ni tuvieron intervención en ese expediente los antiguos dueños y poseedores ele las tierras ad-quiridas por Don. Domingo y Don Francisco Pietri: que éstos ins-cribieron á su nombre en el Registro de la Propiedad la posesión de trescientas cuarenta cuerdas -de terreno en el barrio de Rubias, término municipal de Yanco, en veinte y seis de Julio de mil ocho-cientos ochenta y seis, adquiridas en esta forma: ciento sesenta cuer-das por compra á Don Rufino Ramos en mil ochocientos setenta: cinco cuerdas á Anastasio Cruz en mil ochocientos setenta y seis: cincuenta y ocho -cuerdas al Estado en mil ochocientos setenta y siete: sesenta -cuerdas á Juan '(JeÜ'eño en mil ochocientos ochenta y cuatro: doce ¡cuerdas á Ramón Camacho en mil ochocientos ochen-ta y cuatro, y treinta cuerdas á Don Eugenio Rodríguez en mil ocho-cientos ochenta y cuatro: que las -ciento sesenta -cuerdas á Rufino Ramos, proceden, sesenta cnerdas que pertenecieron y fueron po-seídas por Don Agustín Sabater y .Don Eugenio Rodríguez Fell-*31c-iaiio, basta el año mil ochocientos treinta y cuatro en que las enage-naron á Felipe Ayala, quien continuó en la posesión tranquila, á título ule dueño, hasta el siete de Marzo de mil ochocientos cincuenta y seis, en que por escritura pública las trasmitió á Rufino Ramos, . el cual las tuvo en posesión, como dueño, hasta el veinte y ocho de Abril de mil ochocientos setenta y uno, en que por escritura públi-ca las vendió á los hermanos Pietri y las otras -cien cuerdas fueron poseídas por Don Eugenio Rodríguez Feliciano, hasta el año mil ocho-cientos treinta y cuatro, en que las enagenó á Felipe Ayala, pose-yéndolas éste hasta el catorce de Mayo de mil ochocientos sesen-ta y .dos, en que por escritura pública las vendió á Ru-fino Ramos, y éste las poseyó asimismo hasta el año de mil ochocientos setenta y uno en que las enagenó á los her-manos 1 ietri: que las cinco cuerdas adquiridas de Anastasio Cruz en mil ochocientos setenta y seis fueron poseídas por Felipe Ayala, antes de mil ochocientos treinta y ‘cuatro, hasta el año mil ochocientos sesenta y dos, en que Ayala las enagenó á Rufino Ramos, quien continuó en la posesión hasta el año mil ochocientos sesenta y cuatro , en úue las vendió ív Anastasio Cruz y éste las poseyó á título de dueño, hasta mil ochocientos setenta y seis, en cuyo año las ven-dió á los hermanos Pietri, quienes la poseen pacíficamente, á título de dueño: que las quince c.uewlas adquiridas de Antonio Raínos eu mil ochocientos setenta y seis, fueron poseídas por su propietario Felipe Ayala desde antes de mil ochocientos treinta y cuatro, hasta el mil ochocientos ‘cincuenta y siete, en que las vendió á Rufino Ramos, el cual continuó en la posesión hasta mil ochocientos sesenta y seis en que las enagenó a Don Antonio Ramos, y éste íué su poseedor hasta mil ochocientos setenta y seis en que las vendió á los hermanos 1 ieti i: que éstos, en trece 'de Octubre de mil ochocientos setenta y siete, adquirieron por compra al Estado cincuenta y ocho cuer-das .de terreno, según escritura que les otorgara el Ingeniero de Montes Don César de Guillermo, en nombre y representación del Es-tado y en virtud de la presente demanda, ha sido citado !d'e evieción y saneamiento el representante 'del Estado: que las sesenta cuerdas compradas .por los hermanos Pietri á Don Juan -Godeño en mil ocho-cientos ochenta y cuatro, fueron poseídas por Felipe Ayala antes de mil ochocientos treinta y cuatro, hasta el veinte y ocho de Junio de mil ochocientos sesenta y siete en que, por escritura pública, las ' enc^ó Ayala á Don Juan Bautista Montaggioni, el cual las poseyó hasta el treinta de Abril de mil ochocientos setenta y tres, en que, poi documento privado, las vendió á Don Andrés Agostini, quién *32continuó poseyéndolas hasta ,el cínico de Diciembre de 'mil ochocien-tos setenta y seis, en que, por escritura pública, las vendió á Don Juan Cedeño, siendo éste su poseedor hasta el veinte y ocho de Mayo de mil ochocientos ochenta y cuatro que las enagenó, por documento público, á los hermanos Pietri, lijándose cincuenta cuerdas, pero con la advertencia de (pie si resultaba mayor cantidad de terreno identic de las colindaneias determinadas, sería de los compradores, por cuyo motivo, medida la linca, resultan las sesenta cuerdas inscritas: que las doce cuerdas adquiridas de Ramón Oamacho en mil ochocientos ochenta y cuatro, fueron poseídas por Felipe Ayala desde antes de mil ochocientos treinta y cuatro hasta, el aíío mil ochocientos cua-renta y uno, en que las vendió á León Aviles y Vargas, quien continuo en su posesión hasta el mil ochocientos ochenta y -dos en que las vendió á llamón Camacho, inscribiéndolas en el Registro, continuan-do en la posesión hasta el siete de 'Mayo de mil ochocientos ochenta y cinco en que, por escritura pública, las vendió a los hermanos Pietri, y aunque en esa escritura se fijaron catorce cuerdas, solo resultaron doce por la mensura practicada posteriormente: que las treinta cuer-das adquiridas de Don Eugenio Rodríguez, formaban parte de la hacienda nombrada “Josefina,” antes “Manuela”, propiedad de Don Manuel Olivieri, quien las enagenó á Rodríguez en diez y siete cíe Marzo de mil ochocientos setenta y dos, cuya escritura se inscribió en el Registro en veinte y cinco de Abril de mil ocho-cientos ochenta y cinco, habiendo adquirido Olivieri el dominio y posesión del terreno por compra que hizo de • sesenta cuerdas en remate público en el concurso de Domingo Santiago, y setenta cuer-das compradas á diversos: que las cincuenta cuerdas inscritas a nombre de los hermanos Pietri, al folio 209, tomo sépti-mo de Yauco, su valor mil pesos, no se hallan enclavadas en las ochocientas cinco cuerdas que reclama la sucesión Verges, lo que consigna en su demanda, que radican en el barrio de Rubias, mien-tras que las cincuenta cu elidas radican en el barrio de Río-prieto, poniente 'de Yauco, según consta de la inscripción que de las diez y ocho cuerdas compradas á Don Rafael Gómez Díaz, en escritura á veinte y tres de Diciembre de mil ochocientos noventa, vino pose-yendo diez cuerdas Felipe 'Ayala, su anterior dueño, desde antes de mil ochocientos treinta y cuatro, como resto de las doscientas que había adquirido por compra á Don Agustín Sabater, hasta el año de mil ochocientos sesenta y siete en que las vendió á Gregorio Santiago', y el mismo Áyala, 'desde antes deL año mil ochocientos treinta y cuatro, era dueño y poseedor de cincuenta cuerdas en el *33barrio de Vegas, término de Yaueo, las que vendió á Santiago Ruiz, en escritura á veinte y ocho de Julio de mil ochocientos cincuenta y tres, de las cuales Ruíz vendió privadamente ocho cuerdas -á Gregorio Santiago en Febrero de mil ochocientos sesenta y siete, vinien-do Santiago poseyendo los dos trozos de diez y de ocho cuerdas, hksta el cinco de Noviembre de mil ochocientos ochenta y uno, en que las enagenó á Don Santiago Chiaramonte por escritura de dicha fecha, viniendo Chiaramonte, poseyéndolas hasta el once de Enero de mil ochocientos ochenta y cinco en que privadamente las enagenó á Don Rafael Gómez Díaz y quien inscribió su derecho en el Registro en catorce de Abril de mil ochocientos ochenta y siete y continuó en la posesión hasta el veinte y tres de Diciembre de mil ochocientos noventa, en que las vendió á los hermanos Pietri y éstos la inscri-bieron asimismo en el Registro: que las veinte y cinco cuerdas ad-quiridas de Don Rafael Gómez Díaz, por escritura á veinte y tres de Diciembre de mil ochocientos noventa, las vino poseyendo pací-ficamente su anterior dueño Felipe Ayala desde antes de mil ocho-cientos treinta y cuatro hasta el año mil ochocientos cincuenta y seis, en que las vendió á Rufino Ramos, el cual las poseyó hasta el año mil ochocientos sesenta y dos, en que las enagenó á Anastasio Cruz, quien las poseyó hasta el año mil ochocientos setenta y seis, en que realizó su venta á favor de Don Rafael Gómez Díaz, el cuál inscribió su derecho en el Registro en seis de Diciembre de mil ochocientos noventa, vendiéndolas luego á los hermanos Pietri, por documento público, en veinte y tres de Diciembre de mil ochocientos noventa, que también se inscribió en el Registro: que las treinta y dos cuerdas y un cuadro compradas á Don Rafael Gómez Díaz en veinte y tres de Diciembre de mil ochocientos noventa, las poseyó su anterior dueño Felipe Ayala desde antes de mil ochocientos trein-ta y cuatro hasta el año mil ochocientos cuarenta y tres en que las vendió al Sebastián Ramos, quien continuó en la posesión hasta mil ochocientos cincuenta y nueve, en que vendió veinte y cinco cuerdas y un cuadro á María ¡Martina Rosario y Pérez, y siete cuer-das á Andrés Avilés y Ramírez, quienes poseyeron esas porciones hasta el año mil ochocientos sesenta y nueve en que las enagenaron á Don Rafael Gómez Díaz, que inscribió su derecho en el Registro, poseyéndolas en el Registro, digo como dueño, hasta el veinte y tres de Diciembre de mil ochocientos noventa en que las vendió á los hermanos Pietri y éstos inscribieron su título en el Registro: que las veinte cuerdas adquiridas de Don Francisco Lluch Negroni, éste las tenía inscritas en el Registro de la Propiedad desde cuatro *34■á^Majm-'-dé-'hiil ¿chacientos noventa y uno y las había adquirido fóí competí a'Dcm.'Rafael Gómez'Diaz'en escritura á trece de Ene ró'd'e mil ochocientos ochenta y ocho, y Gómez las-adquirió de Don José -Gregory "y ■ Ramos ’-en escritura á veinte y siete de Octubre dé' mil ochocientos: ochenta y uno y ocho de Julio de mil ochocientos üéhehta yudos: quedas doscientas veinte y siete cuerdas adquiridas de-Dóm Pránc-is-cd -Godeño en escritura-de siete de Junio de mil ocho-cientos noventa'y-.tres,-inscritas-, en el Registro, no se-hallan com-prendidas dentro de las eolindancias de las tierras que reclaman ■ los demandantes, -que con las distintas suertes de tierras' adquiridas' por.-los hermanos Pietri, forman éstos una finca-cafetal! cultivada en'su'mayor parte, con establecimientos, má-quinas, ehsas y 'demás accesorios, propios de su clase, por las que han venido sus dueños y poseedores pagando contribuciones al Estado y- Municipio,- teniendo ¡un valor la finca de cuarenta mil pesos y que los antiguos poseedores de las diversas- porciones de terreno que forman las fincas que se demarcan, de -que son legítimos propietarios los hermanos Pietri, han satisfecho al. Estado, y Municipio la con-tribución territorial que por ella les fueron repartidas en los años en que despectivamente las poseyeron; y alegando en cuanto á la reconvención que los demandantes en los hechos, de la 'demanda ex-presan que las- varias fincas inscritas á nombre de los hermanos Pietri y cuyós folios, libros y. números allí se determinan, se hallan encla-vadas en el perímetro de las cuatro caballerías de terrenos merenda-das en mil Ochocientos treinta y cuatro -á Don Fernando María Pi-natell, que son objeto de-la misma demanda: que no obstante, tal .afirmación, el día veinte de Septiembre de mil.ochocientos noventa y tres, -con' posterioridad á las inscripciones de los hermanos Pietri, solicitaron y obtuvieron las demandantes la inscripción .á su nombre de las. cuatro caballerías, ó sean ochocientas cinco cuerdas diez y queve céntimos en el Registro .de la, Propiedad, presentando para ello títulos de fecha anterior á los que sirvieron para las inscrip-ciones hechas. á favor de los hermanos Pietri: que á ser cierta la ■afirmación que sienta la parte demandante de que el terreno que forma las varias fincas de los hermanos Pietri, inscritas en los años mil ochocientos ochenta y seis, ochenta y .-sietá, noventa y noventa y dos, en el mismo terreno, objeto de su reclamación, resulta evi-dentemente que la propiedad de un. mismo inmueble ha sido inscrita á nombre de distintas personas y con diferente número de finca en el Registro: que en la demanda se consigna que Don Pedro Lázaro Verges falleció en tres de. Septiembre de mil ochocientos ochenta *35y cuatro, bajo testamento en -que instituyó por herederos á sus dos hijos Don Juan Pedro Arturo y Doña María Teresa Horada, falle-ciendo el primero en diez y ocho de Febrero de mil ochocientos no-venta y tres, y por auto de diez y seis de Marzo siguiente fué de-clarada su heredera abintestato su señora madre Doña Frandsea Estevelina Remond, quien inscribió á su nombre los bienes de su hijo provenientes de la herencia del padre, sin estar esos bienes inscri-tos previamente á nombre de su .citado hijo.
8o. Resultando: que el mismo Procurador Juan y Llaneras, como •apoderado de Don Domingo Pietri, al contestar la demanda, acom-paña como documento la copia simple folio 304 del auto dictado por el Juzgado de Ponee en veinte y dos de Junio de mil ochocientos cin-cuenta y ocho en que se declara sin lugar la demanda interpuesta por Don Pedro Mompesart en el pleito civil ordinario que siguiera contra Felipe Ayala para que le desocupara la estancia de las Vegas que tenía á partir utilidad, rindiendo cuentas con pago de su producto, consignándose como fundamentos los mismos hechos que expresa-Pietri en su contestación, cuyo auto se confirma por la Audiencia Territorial en veinte y tres de Marzo de mil ochocientos cincuenta y nueve por estimarse que no se había iniciado cuestión de propiedad y deslinde: la certificación folio 310 expedida por el Registrador de la Propiedad de 'este Partido en veinte y siete de Julio de mil ocho-cientos ochenta y seis, comprensiva de las inscripciones de posesión hechas á favor de Don Domingo y Don Francisco Pietri, de dos fincas rústicas, una de trescientas cuarenta cuerdas en el barrio de Rubias, del término de Yauco, que expresaron sus dueños habían adquirido sin título escrito por compra de ciento sesenta cuerdas á Don Rufino Ramos, cinco cuerdas á Anastasio Cruz en mil ochocientos setenta y seis, quince cuerdas á Antonio Ramos en el mismo año, cincuenta y ocho cuerdas al Estado en mil ochocientos setenta y siete, sesenta cuerdas á Juan Cedeño, doce cuerdas á Ramón Camacho, y treinta cuerdas á Don Eugenio Rodríguez en mil ochocientos ochenta y cua-tro, y la otra de cincuenta cuerdas en el barrio de Río-prieto Ponien-te de Yauco, que expresaron haber comprado en mil ochocientos se-tenta y cuatro, veinte y cinco cuerdas á Don Antonio Seguí y las otras veinticinco cuerdas á Don Portalatín Almodovar en mil ochocientos ochenta y cinco; el testimonio folio 317 de la escritura otorgada en Yauco ante el Alcalde ordinario Don Juan Rosas en siete de Marzo de mil ochocientos cincuenta y seis sobre venta por Felipe Ayala á Rufino Ramos de sesenta cuerdas de terreno poco más ó menos con *36algunas fincas de café y plátanos en el barrio de Vegas, jurisdicción de Yauco, que expresó' Ayala haber comprado hacía más de veinte áños á Don Agustín Sabater y Don Enrique Bodríguez Feliciano, ve-rificando la venta por trescientos pesos macuquinos recibidos, cuya venta se inscribió en el Begistro en ocho de Marzo de mil ochocien-tos noventa y cuatro: otro testimonio folio 320 de la escritura otor-gada en Yauco ante el Escribano Don Isidoro Arroyo á. catorce de Mayo de mil ochocientos sesenta y idos por Felipe Ayala, enagenando á Bufino Bamos cien cuerdas de terreno montuoso en el barrio de las Bubias, jurisdicción de Yauco, fincadas diez y seis cuerdas de pláta-nos y café, adquiridas de Enrique Bodríguez Feliciano, y expresan-do el vendedor que había hecho una justificación que se encontraba agregada al pleito que se siguió con Don Pedro Lázaro Verges que había ganado en primera instancia, según sentencia definitiva de veinte y dos de Junio de mil ochocientos cincuenta y ocho, confirma-da en segunda instancia en veinte y nueve de Marzo de mil ochocien-tos cincuenta y nueve, cuya venta verificó por trescientos pesos reci-bidos, y se inscribió en el Begistro de la Propiedad en ocho de Mar-zo de mil ochocientos noventa y cuatro: ptro testimonio folio 324 de la escritura otorgada en Yauco ante el Escribano Don Manuel Solís á veinte y ocho de Abril de mil ochocientos setenta y uno por Bufino Bamos sobre venta á favor de Don Domingo y Don Pablo Francisco Pietri; de ciento sesenta cuerdas más ó menos de terreno, como se-tenta sembradas de café y plátanos y el resto de monte, maleza y pas-tos, radicadas en el barrio de Bubias, jurisdicción de Yauco, que ad-quirió Bamos por compra á Felipe Ayala en escritura de siete de Marzo de mil' ochocientos cincuenta y seis y catorce de Mayo de mil ochocientos sesenta y 'dos, verificando la-venta por sesenta mil pesetas, parte recibida y el resto á plazos y fué inscrita en el Begistro de la Propiedad en igual fecha qué las anteriores; y en virtud de la ins-tancia folio 326 presentada al Begistro por Don Domingo Pietri: otro testimonio folio 329 Ide la escritura otorgada en Yauco ante el Escri-bano Don Manuel Solís á veinte y ocho de Junio de mil ochocientos sesenta y siete por Felipe Ayala, enagenando á Don Juan Bautista Montaggioni cincuenta cuerdas más ó menos de terreno, todas finca-das de café y plátanos en el barrio de Bubias, jurisdicción de Yauco, adquiridas hacía más de treinta años por compras á Don Agustín Sabater y Don Enrique Bodríguez Feliciano, en mayor número de cuerdas, verificándose la venta por cuatro mil escudos, parte satis-fecho de cantidad y el resto á plazos, y fué inscrita en el Begistro en ocho de. Marzo de mil ochocientos noventa y cuatro; otro testimonio folio 334 de la escritura otorgada en Yauco ante el Notario Don Ma-*37uuel Solis á 5 de Diciembre de mil ochocientos setenta y seis por Don Andrés Agostini, sobre venta á Don Juan Cedeño de cincuenta cuerdas más ó menos de terreno, todas fincadas de café y plátanos en el barrio de Rubias, jurisdicción de Yauco, que había adquirido por compra, en documento privado, á Don Juan Bautista Montaggioni, en treinta de Abril de mil ochocientos setenta y tres, verificando la venta por mil seiscientos pesos, parte'al contado y parte á plazos, y fué inscrita en el Registro en la indicada fecha de ocho de Marzo de mil ochocientos noventa y cuatro': otro testimonio folio 339 de la es-critura otorgada en Yauco ante el Notario Don Juan Z. Rodríguez á veinte y ocho de Mayo de mil ochocientos ochenta y cuatro por Don Juan Cedeño y Caraballo, sobre venta á favor de Don Francisco y Don Domingo Pietri y Pietri, de cincuenta cuerdas más ó me-nos de terreno a café y plátanos en el barrio de Rubias, jurisdicción de Yauco, que había adquirido por compra á Don Andrés Agostini en escritura á cinco de Diciembre de mil ochocientos setenta y seis, verificando la venta por dos mil quinientos pesos recibidos y fué ins-crita como las anteriores en ocho de Marzo de mil ochocientos noven-ta y cuatro en virtud de la instancia folio 343 presentada al Registro por Don Domingo Pietri y Pietri: una certificación folio 345 vto., ex-pedida por el Registrador de la Propiedad en quince de Febrero del corriente año que comprende la inscripción de posesión hecha á favor de Don Ramón Camacho, de catorce cuerdas de' terreno en el barrio de Rubias, jurisdicción de Yauco, que expresó Haber .adquiri-do en mil ochocientos ochenta y dos por compra á León Avilés y Vargas, sin título escrito: un testimonio folio 348 de la escritura otorgada en Yauco, ante el Notario Don Juan Z, Rodríguez, á siete de Mayo de mil ochocientos ochenta y cinco por Ramón Camacho y Montes, sobre venta á favor de Don Domingo y Don Francisco Pie-tri y Pietri, de catorce cuerdas de terreno á café y plátanos en el barrio de Rubias, jurisdicción de Yauco, que había adquirido de León Avilés y Vargas, verificando la venta por ochocientos pesos recibi-dos ; y una certificación folio 352 vto., expedida por el Registrador de la Propiedad en veinte y tres de Febrero de mil ochocientos no-venta y cuatro, comprendiendo la inscripción del dominio á favor de Don Eugenio Rodríguez y Nieves, de una hacienda cafetal denomi-nada “Josefina”, antes “Manuela”, sita en el barrio' de Rubias, término Municipal de Yauco, de una cabida de ciento treinta cuer-‘das, adquirida por compra á Don Manuel Olivieri en escritura á diez y siete de. Mayo de mil ochocientos setenta y dos, y que hubo Óliyie-ri sesenta cuerdas en remate público en el .-concurso .de bienes de Domingo Santiago y las setenta restantes por compra á ’diversos repór-*38tando la finca una hipoteca a favor de diversos acreedores y otra á favor de Don Eugenio Rodríguez, cuya certificación comprende asi-mismo la inscripción de dominio á favor de Don Domingo y Don Francisco Pietri, de treinta cuerdas más ó menos segregadas de dicha finca “Josefina”, adquiridas de Don Eugenio Rodríguez y Nieves por escritura, en Ponce á treinta de Mayo de mil ochocientos ochenta y seis; el testimonio folio 356 de la escritura otorgada por Don Eugenio Rodríguez y Nieves en la indicada fecha de treinta y uno de Mayo de mil ochocientos ochenta y seis sobre venta de trein-ta cuerdas de terreno á Don Domingo y Don Francisco Pietri: la certificación folio 366 vto., expedida por el Registrador de la Pro-piedad en veinte y dos de Febrero de mil ochocientos noventa y cua-tro, comprensiva de la inscripción de posesión á favor de Don Domingo y Don Francisco Pietri, de cincuenta cuerdas de terreno á ca-fé, plátanos y montes en el barrio de Rio-prieto Poniente, jurisdic-ción de Yauco, adquiridas veinte y cinco cuerdas de Don Antonie Seguí en el año mil ochocientos setenta y cuatro y otras veinte y cinco cuerdas á Don Portalatín Almodovar, en mil ochocientos ochenta y cinco, comprendiendo la certificación la anotación pre-ventiva del presente juicio: el testimonio folio 370, de la escritura otorgada en Yauco en quince de Febrero de mil ochocientos sesenta y siete por Felipe Ayala sobre venta á favor de Gregorio Santiago de diez cuerdas de terreno, cinco de ellas fincadas, sitas en el barrio de Rubias, jurisdicción de Yauco, con resto de las doscientas que poseía Ayala y que hubo por compra á Don Agustín Sabáter, veri-ficando la venta por ochenta escudos recibidos, insertándose en el testimonio la nota de qu,e en cinco de Noviembre de mil ochocientos ochenta y uno había vendido Gregorio Santiago ese terreno á Don Santiago Chiaramonti: la copia simple folio 372 de la escritura otor-gada en Yauco á veinte y ocho de Julio de mil ochocientos cincuen-ta y tres por Felipe Ayala sobre venta á Santiago Ruiz de cincuenta cuerdas de terreno de montes en el barrio de-Vegas, jurisdicción de Ya,ueo, que hubo por distintas compras á diversos dueños, verifican-do la venta por setenta y cinco pesos recibidos: la certificación folio 375 expedida por el egistrador de la Propiedad en veinte y tres de B’ebrefo de mil ochocientos noventa y cuatro, comprensiva de varias inscripciones, una de posesión á favor de Don Rafael Gómez Díaz, de diez y ocho cuerdas de tei*reno á café, guineos y malezas en el ba-rrió de Rubias, jurisdicción de Yauco, adquiridas por compra á Don» Santiago Chiaramonti el once de Enero de mil ochocientos ochenta y cinco: la segunda inscripción de esa finca á fávor de Don Domingo y Don Francisco Pietri y Pietri por compra á Gómez Díaz, y la *39anotación preventiva sobre la misma finca con motivo del presente juicio: otra inscripción de posesión en seis' de Diciembre de mil oéfib-ciéntos noventa á favor de Don Rafael Gómez Díaz de'veinte'y feiñ-eo; cuerdas de terreno'en él'barrio de'Rubias, terminó dé Naficó', á café, plátanos y pastos, adquiridas.'bacía^más.'de diez i'año's''poT''cófn-pra privada á Anastasio Cruz: otra .inscripción de"gosésión áriavót del misfao G.ómez Díaz,'de treinta y;des cuerdas y m' cuadró dé terreno á café, plátanos'.y pastos en él barrió de Rubias,' jurisdicción dé Yaueo, .que babía adquirido.hacía más .de diez‘años, veinté'^ cinco cuerdas, un cuadro, por, Compra á María'Rósarib''y'''Péréz y las siete restantes á Don Andrés Aviles y . Ramírez : lá inscripción segunda de ésa finca á favor de Don Domingo y Don Francisco Rió' tri en virtud de compra á Gómez Díaz, por escritura a veinte 3 tres de Diciembre de mil ochocientos .noventa, y la anotación pire-' ventiva tomada sobre esa finca de la presente demanda: el testimo-nio folio 386, de la escritura otorgada en Yaueo á veinte y. tres de Diciembre de mil. ochocientos noventa, por' Don Rafael Gómez Díaz, sobre venta á favor de Don Domingo y Don Francisco Pietri y Pietri. de las fincas rústicas á que se refieren las anteriores inscripciones, cu-yo título aparece inscrito en cuatro de Mayó de mil ochocientos "'m'"'-venta y uno: el-testimonio, folio 393,' de la escritura' otorgada eá Yaueo á trece de Enero de mil ochocientos 'ochenta' y ■ ocho, por Don Rafael Gómez Díaz, sobre venta á favor de' Don" Francisco Lluch Negroni de veinte cuerdas más' ó' menos'- de terreno á' pastos y algunas manchas de café y guineos en-el'barrio'-'de' Rubiks, jurisdicción de Yaueo, que había adquirido por compra á José Gregorio Ramos en escrituras de veinte y siete de Octubre de mib óéhp-eiéntos ochenta'y uno y ocho de Julio de mil ochocientos'ochenta y-dos, verificando la' venta por mil pesos recibidos y'fue inscrita en el Registro'de ía Propiedad en -cuatro'dé Mayo de mil ochocientos noventa y riño: el testimonio, folio 397, de ía escritura "otorgada'é'fi Yaueo en - veinte 'y-’-dos'.-de Diciembre de mil ochocientos noventa, ■por-Don Francisco Llueh'Negrohi, sobre venta -de las indicadas veiñte •cuerdas 'dé terreno á Don Domingo y Don Francisco Pietri y Pietri-, por la cantidad de mil pesos recibidos, cuyo título filé inscrito en cuatro -de Ma3o'de mil ochocientos noventa y uno: la"certificación folio 402 vto., espedida por el Registrador de la Propiedad en trece de Enero de mil ochocientos ochenta y ocho,' comprensiva' de las -inscripciones, una á favor de Don Francisco Lluch Negróni, de las veinte cuerdas -compradas -á Don Rafael Gómez Díaz,' otra dé ese riiismo" terreno --á favor" de' Dón Domingo y Don Francisco'''Pietri *40y Piefcri por compra é Llraeh Negroni, y la anotación preventiva tomada «obre esa finca con motivo de la presente demanda: una certificación folio- 406 expedida por la Alcaldía de Yauco en veinte y cinco de Febrero de mil ochocientos noventa y cuatro, relativa á que Felipe Ayala contribuyó por la riqueza agrícola en mil ocho-cientos treinta y cuatro sin determinación de cuota ni cantidad de terreno, en mil ochocientos treinta y cinco, con un real y cuatro maravedises, en mil ochocientos treinta y siete con dos reales, en rail ochocientos treinta y ocho con veinte y cuatro cuerdas de te-rreno, en mil ochocientos treinta y nueve con veinte y seis cuer-das, en mil ochocientos cuarenta con veinte y seis y media cuerdas, en mil ochocientos cuarenta y uno con ciento veinte y cinco cuerdas, en mil ochocientos cuarenta y dos con dos pesos cincuenta centavos, en mil ochocientos cuarenta y tres y mil ochocientos cuarenta y cua-tro con ciento cuarenta cuerdas, en mil ochocientos cuarenta y cin-co y mil ochocientos cuarenta y seis con doscientas cuerdas, en mil ochocientos cuarenta y siete con doscientas doce cuerdas, en mil ochocientos cuarenta y ocho con doscientas setenta y dos cuerdas,en mil ochocientos cuarenta y nueve, cincuenta y cincuenta y uno, con trescientos cuarenta y nueve cuerdas, en mil ochocientos cin-cuenta y dos con ciento sesenta y seis cuerdas, en mil ochocientos cincuenta y tres con tres pesos, en mil ochocientos cincuenta y cua-tro con doscientas sesenta' cuerdas, en mil ochocientos cincuenta y cinco con trescientas setenta y nueve cuerdas, en mil ochocientos cincuenta y seis con cuatrocientas cuerdas, en mil ochocientos cin-cuenta y nueve con tres pesos quince centavos, en mil ochocientos sesenta y uno con once pesos tres centavos, todo en el -barrio de Vegas, continuando en el de Rubias, en mil ochocientos sesenta y dos con seis -pesos veinte y cinco centavos, en mil ochocientos se-senta ' y tres con dos pesos veinte centavos; en mil ochocientos se-senta y cuatro ó sesenta y cinco con seis pesos veinte y cinco centavos, en mil ochocientos sesenta- y cinco á sesenta y seis con tres escudos seiscientas cuarenta milésimas, en mil ochocientos sesenta y seis á sesenta y siete con catorce escudos ciento treinta y siete milési-mas : otra certificación, folio 407, expedida por la propia Alcaldía de Yauco en veinte y cinco de Enero de- mil ochocientos noventa y cuati», relativa á que Rufino Ramos contribuyó por riqueza agid-la en el barrio de Vegas hasta mil ochocientos sesenta y uno, y en el barrio de Rubias, en mil ochocientos cincuenta y seis con sesenta y oiího cuerdas, en mil ochocientos cincuenta y siete con cuarenta y seis cuerdas, en mil ochocientos cincuenta y ocho con noventa *41y dos .cuerdas, en mil ochocientos cincuenta y nueve. con cuatro pesos veinte centavos, en mil ochocientos sesenta con noventa cuer-das, en mil ochocientos sesenta y uno, con trece pesos cuarenta y siete cuerdas, digo centavos, en mil ochocientos sesenta y dos con quince pesos sesenta y dos centavos, en mil ochocientos sesenta y tres con cinco pesos cincuenta y seis centavos, en mil ochocientos sesenta y cuatro á sesenta y cinco con veinte y un pesos ochenta y siete centavos, en mil ochocientos sesenta y 'cinco á sesenta y seis con veinte y dos escudos ochocientas sesenta milésimas, en mil ocho-cientos sesenta y seis á sesenta y siete icon cincuenta y un escudos ochocientas ochenta y cuatro milésimas, y mil ochocientos sesenta y nueve á setenta con ocho escudos: otra certificación, folio 408, ex-pedida por la propia Alcaldía de Yauco en veinte y cinco de Febre-ro de mil ochocientos noventa y cuatro, relativa á que Anastasio Cruz contribuyó por riqueza agrícola en el barrio de Rubias, mil ochocientos sesenta y cuatro á sesenta y cinco con un peso ochenta y siete centavos, mil ochocientos sesenta y cinco á sesenta y seis con un escudo seiscientas sesenta milésimas, mil ochocientos sesen-ta y seis á sesenta y siete con dos escudos ciento veinte milésimas, en mil ochocientos sesenta y nueve á. setenta con ochenta milésimas de escudo y con quince pesetas mil ochocientos setenta y cinco á se-tenta y seis: otra certificación, folio 409, librada por la citada Alcal-día de Yauco en veinte y cinco de Febrero de mil ochocientos noventa y cuatro, relativa á que Antonio Ramos contribuyó por riqueza agrícola en el barrio de Rubias, mil ochocientos sesenta .y seis á sesenta y siete con dos escudos ciento veinte milésimas, en mil ocho-cientos sesenta y nueve á setenta con cincuenta milésimas de escudo y mil ochocientos setenta y seis á setenta y siete con un peso dos centavos; otra certificación de la propia Alcaldía y fecha, folio 410, relativa á que Juan Bautista Montaggioni contribuyó con dos escudos por riqueza agrícola en el barrio de Rubias en el reparto de mil ochocientos sesenta y nueve á setenta: otra certificación, folio 411, librada por la Alcaldía de Yauco en la referida fecha ere-ditiva de que Juan Cedeño figuró'en el barrio de Rubias por ri-queza agrícola con cuarenta y nueve pesos veinte centavos en mil ochocientos setenta y seis á setenta y siete, con descientos veinte y seis pesos sesenta centavos en mil ochocientos setenta y siete á seten-ta y ocho con cuarenta y dos pesos en setenta y nueve á ochenta, con siete pesos cincuenta centavos en ochenta á ochenta y uno, con diez pesos en ochenta y uno á ochenta y dos, y con Idoce pesos en mil ochocien-tos ochenta y dos á ochenta y tres y ochenta y tres á ochenta y cuatro: *42otra eertifieación de la misma Alcaldía y fecha, fólio 412, creditiva de que Dionisio Avilés aparece en el barrio de Rubias por riqueza agrícola con cinco cnerdas de tierra, en mil ochocientos, cuarenta y uno y con cuatro pesos noventa centavos en mil ochocientos se-senta y uno: otra certificación de la citada Alcaldía y propia fe-cha fólio 413, creditiva de, que Ramón Camacho figura contribu-yendo en el barrio de Rubias por .riqueza agrícola con dos pesos en mil ochocientos ochenta y dos á ochenta y tres, y con tres pesos en mil ochocientos ochenta y tres á ochenta y cuatro: otra certifi-cación, folio 414, librada por la Alcaldía de Yaueo, en la referida fecha de veinte y cinco de Febrero 'de mil ochocientos noventa y cua-tro, creditiva de que Manuel Olivieri aparece en mil ochocientos sesenta y seis á sesenta y siete con trece escudos seiscientas cin-cuenta milésimas por agrícola en el barrio de Naranjo: otra certifica-ción de la misma Alcaldía y fecha y fólio 415, relativa á qne Eugenio Rodríguez contribuyó en el barrio de Rubias por riqueza' agrí-cola con setenta y cinco pesetas en mil ochocientos setenta y cinco á setenta y seis, y con ochenta y seis pesos setenta y cinco centavos en mil Ochocientos ochenta y dos á ochenta y tres: otra certificación de la citada Alcaldía y fecha, folio 416, creditiva- de que Gregorio Santiago figura en el barrio de Rubias por riqueza agrícola con-tribuyendo con quince' pesetas en mil ochocientos setenta y cinco á setenta y seis, con dos pesos veinte centavos en mil ochocientos setenta y seis á setenta y siete, con diez pesos en mil ochocientos setenta y siete á setenta y ocho, con dos pesos sesenta centavos en mil ochocientos setenta y nueve, á ochenta, con dos pesos en mil ocho-cientos ochenta á. ochenta-y-uno, con tres pesos en mil ochocientos ochenta y uno á ochenta-y. dos, con- cuatro pesos en mil ochocientos ochenta y dos á ochenta, y tres, y; en." mil- ochocientos ochen-ta y tres á ochenta y cuatro y con ¡einíéo-pesos-en mil ochocientos ochenta y cinco á ochenta y seis: otra certificación de la misma Al-caldía y fecha y fólio 417, relativa á que' Santiago Ruíz'contribuye por riqueza agrícola en el barrio de Vegas; con-un peso éii mil ocho-cientos cincuenta y tres, con sesenta cuerdas en' mil ochocientos cincuenta,y cinco, con cincuenta y dos cnerdas en mil ochocientos cincuenta y seis, con veinte y cinco centavos en cincuenta y siete, eon cincuenta y ocho cuerdas en mil ochocientos cincuenta y ocho, con un peso cincuenta y siete centavos en mil ochocientos cincuen-ta y nueve, con cuarenta y cuatro cuerdas en mil ochocientos se-senta, con dos pesos cuarenta y cinco -centavos en .mil ochocientos sesenta y uno,'y en el barrio de Rubias con dos -pesos cincuenta' ceri-*43favos en mil ochocientos sesenta y dos, con ochen a y ocho centavos en mil ochocientos sesenta y tres, con dos pesos cincuenta centavos en mil ochocientos sesenta y cuatro á sesenta y cinco, con dos escudos setecientas cuarenta milésimas en 'mil ochocientos sesenta y cinco á sesenta y seis, con siete escudos sesenta y ocho milésima» en mil ochocientos sesenta y seis á sesenta y siete y con ochenta milésimas en mil ochocientos sesenta y nueve 4 setenta: otra certi-ficación de la propia Alcaldía é indicada fecha, folio 118, ereditiva de que Rafael Gómez figura contribuyendo por riqueza agrícola en el barrio de Rubias con tres escudos en mil ochocientos sesenta y nueve á setenta, con setenta y cinco pesetas en uvi ochocientos setenta y cinco 4 setenta y seis con diez y ocho pesos cuarenta y cinco centavos en mil ochocientos setenta y' seis 4 setenta y siete, con ochenta y cinco pesetas en mil ochocientos setenta y siete á setenta y ocho, con 'quince pesos setenta y cinco centavos en mil ochocientos setenta y nueve á ochenta, con diez pesos en mil ochocientos ochenta á ochenta y uno, con 'diez y siete pesos en mil ochocientos ochenta y dos 4 ochenta y tres, con doce pesos cincuenta- centavos en mil ocho-cientos ochenta y tres á ochenta y cuatro, con quince pesos en mil ochocientos ochenta y cinco á ochenta y seis, con veinte y cinco pesos en mil ochocientos ochenta y seis á ochenta y siete, con veinte y siete pesos cincuenta centavos en mil ochocientos ochenta y siete á ochenta y ocho, con veinte y cinco pesos en mil ochocientos ochenta y ocho á ochenta y nueve, con veinte y ocho pesos en mil ochocien-tos ochenta y nueve á noventa y con treinta y cinco pesos en mil ochocientos noventa á noventa y uno: otra certificación de la misma fecha expedida por la antedicha Alcaldía, folio 419, ereditiva (de que Sebastián Ramos contribuye por riqueza agrícola en el barrio de Vegas con ciento veinte y cinco cuerdas en mil ochocientos cuarenta y cuatro, con cincuenta cuerdas en mil ochocientos cuarenta y cin-co y cuarenta y seis, con cien cuerdas en mil ochocientos cuarenta y siete, con cincuenta cuerdas en mil ochocientos cuarenta y ocho y con treinta cuerdas en mil ochocientos cuarenta y' nueve: otra cer-tificación de la propia Alcaldía y fecha, folio 420, ereditiva - de que María Martina Rosario contribuyó por riqueza agrícola en el barrio -de Vegas hasta mil ochocientos sesenta y uno y en el de Rubias' en mil ochocientos cincuenta y nueve con dos pesos diez centavos, en mil ochocientos sesenta con veinte cuerdas de terrenos, en mil ocho-cientos sesenta y tres con tres pesos .sesenta y ocho centavos, en mil ochocientos sesenta y dos con dos pesos cincuenta centavos, en mil ochocientos sesenta y tres con ochenta y ocho centavos, en mil *44ochocientos sesenta y cinco á sesenta y seis con dos escudos -cuaíro-cientas ochenta milésimas, y en mil ochocientos sesenta y seis á sesenta y siete con dos escudos ochocientas veinte y siete milésimas: otra certificación de la ¡misma Alcaldía y fecha, folio 421, crediti-va de que Domingo Pietri y hermano á Pietri hermanos, desde el año mil ochocientos setenta y cinco hasta el noventa y cuatro aparecen pagando contribuciones por territorial en el barrio de- Rubias con seiscientas cuarenta y cinco pesetas en mil ochocientos setenta y cinco á setenta y seis, con ciento ochenta y siete pesos cincuenta centavos, en mil ochocientos ochenta y uno á ochenta y dos en el pro-pio barrio, con 'doscientos setenta y seis pesos cincuenta centavos por mil ochocientos ochenta y dos á ochenta y tres, doscientos setenta y cinco pesos, en mil ochocientos ochenta y tres á ochenta y cuatro, doscientos cuarenta pesos, en mil ochocientos ochenta y cinco á ochen-ta y seis, doscientos veinte y siete pesos cincuenta centavos, en mil ochocientos ochenta y seis á ochenta y siete, doscientos sesenta y dos pesos cincuenta centavos, en mil ochocientos ochenta y siete á ochenta y ficho, doscientos ochenta pesos, en mil ochocientos ochen-ta y ocho á ochenta y nueve, ciento ochenta y cinco pesos, en mil ocho-cientos ochenta y nueve á noventa, doscientos pesos en mil ocho-cientos noventa á noventa y uno, trescientos setenta y cinco pesos, en mil ochocientos noventa y uno á noventa y dos, noventa y dos á noventa y tres y noventa y tres á noventa y cuatro, y por último, la cer-tificación folio 422 vto., expedida por el egistrador de la Propiedad en vinte y dos de Febrero de mil ochocientos noventa y cuatro, comprensi-va de la inscripción de las cuatro caballerías del terreno á favor de les demandantes.
9o. — Resultando: que el otro demandado Don Francisco Cedeño y Ayala contesta la d'emanda, folio 556, solicitando que se le ab-suelva de ella con imposición de costas á la parte- actora, fundándose en que las veinte y dos cuerdas y media de terreno que reclaman las demandantes no están comprendidas ni enclavadas en la finca de éste, pues las adquirió en mil ochocientos ochenta y siete por compra á sus legítimos dueños y poseedores Juan -Cedeño, Asunción Montes, Don José Ramón Vega, Monserrate Ayala é Isidro Cruz, en distin-tas porciones y por carecer de título escrito, formalizó informativo posesorio que inscribió en el Registro, vendiéndolas luego á Don Domingo Pietri por escritura á siete de -Junio de mi ochocientos noventa y tres, que también fiué inscrita en el Registro.
1 Oo. — Resultando: que los otros demandados Don Pedro Angel *45Agostini y Don Vicente Limarola, por medio >de sn Procurador, folio 613, contestan también la [demanda, solicitando la absolución y condena de costas á la parte actora, porque ésta tendría que justi-ficar que los terrenos d'e Agostini son los mismos que están encla-vados en las cuatro caballerías de que bizo concesión el Estado al Señor Pinatell, y aún suponiendo que fueran parte de esos terre-nos no podría ejercitarse la acción reivindicatoría por haber pres-crito, pues en todo caso los actuales poseedores adquirieron con justo título y buena fé, fundándose y alegando que -por escritura en esta Ciudad á cuatro d'e Septiembre de mil ochocientos ochenta y dos, los hermanos Don Luis Felipe, Don Alejandro y Don Pablo Simón Fratieelli y Pietri, que constituía la sociedad Fratieelli Hermanos vendieron á Don Vicente Limarola y Benigni la hacienda cafetal Gloria, de doscientas sesenta cuerdas que reportaba dos graváme-nes, uno, de seis mil quinientos pesos á favor de Don Mariano Bar-tolomey, proveniente del precio de ochenta cuerdas de terreno de dicha finca, y otro, de cuatro mil pesos á favor de Doña Ana Emilia Fratieelli, procedente de acciones -de condominio en esa finca, consti-tuyendo Limarola-con posterioridad otra hipoteca á favor de Agos-tini por diez y ocho mil cuatrocientos pesos ochenta y nueve centavos: que por otra escritura 'de cinco -de Marzo d'e mil ochocientos noventa, Limarola adjudicó en pago á Agostini la citada hacienda, inscribiéndola en el Begistro, satisfaciendo Agostini las primeras hipotecas, según carta de pago de veinte y seis de Febrero de mil ochocientos noventa y uno, que se inscribió en el Begistro; que esa finca la posee Agostini con legítimo título y buena ,fé, no formando parte de las ochocientas cuerdas que 'Concedió el Estado en mil ocho-cientos treinta y cuatro á Don Fernando María Pinatell, sino de las que se incautó el Estado y que figuran á la parte Norte de las concedidas á Pinatell, según plano que acompaña: que no -puede jus-tificarse que los terrenos que se trata de reivindicar los posee Agos-tini, pues han resultado inútiles todas las operaciones de recono-cimiento y deslinde que é este efecto se han practicado por personal técnico facultativo; que Limarola vino poseyendo las -doscientas se-senta cuerdas quieta y pacíficamente desde mil ochocientos ochenta y dos hasta mil ochocientos noventa, en que las vendió á Agostini, continuando éste en la posesión que data de más de diez años sin contar el tiempo que poseyeron esos terrenos los señores Fratieelli Hermanos: que estando dicha hacienda Gloria inscrita con anterio-ridad en el Begistro, si formara parte de las ochocientas cuerdas que se concedieron á Pinatell, no hubieran podido ni debido inscribirse *46éstas eon posterioridad ó sea en Septiembre de 'mil ochocientos no-venta y en virtud de título distinto, y que la variación de colindantes hecha en el Registro á (virtud) solicitud de la Sucesión Verges no puede perjudicar á nadie.
lio. — Resultando: que esos demandados al contestar la demanda, acompañan como documentos justificativos de su derecho, certifi-caciones, fólios 564 y siguientes, expedidas por el Ayudante segundo de Montes, con vista del expediente sobre incautación y venta 4 los señores Don Domingo Pietri, Don Pablo Simón Fratieelli y Don Pedro Mateo Fellinch, de unos terrenos del barrio de Rubias, sitio de las Aceitunas, jurisdicción de Yauco, sobre los que pretendía te-ner derecho Don 'Celestino Arizmendi é incidente á que dió lugar el cumplimiento ¡de la sentencia recaída en el pleito contencioso-ad-mínistrativo que contra la referida incautación hecha á nombre dei Estado promovió Don Pedro Lázaro Verges, en que se inserta la minuta de un informe de la inspección de Montes de que debe des-estimarse una queja de Don Pedro Gabriel Carreras, como apo-derado de la virada Ide Verges, sobre la manera en que vá á hacerse el deslinde de los terrenos concedidos á Pinatell, y que practicado ese deslinde y plano levantado, se deduce de ellos-que estando los terrenos 4 que el título se refiere al Este del Río y de la quebrada de los Almendares, y encontrándose al Norte de éste los vendidos por el Estado, no' pueden en manera alguna ser éstos parte de los que al título corresponden: se insertaba asimismo el acta levanta-da en siete dq Diciembre de mil ochocientos ochenta y cinco por el Ingeniero Jefe de Montes y Don Lorenzo S. de Vizcarrondo, perito nombrado por la Sucesión Verges, con asistencia de Don Gabriel Carreras, apoderado de esa sucesión, sobre el reconocimiento de los terrenos concedidos 4 Pinatell para levantar el oportuno plano, fijándose varios puntos, y haciéndose constar que varios de la con-cesión habían desaparecido y por último, se inserta la comunicación del Presidente del ’Consejo contencioso-administrativo, en que se desestima la solicitud de Doña Estevelina Remorad de Verges, de que se le pusiera en posesión de los terrenos: un plano que ocupaba el folio 578, de donde se desglosó, relativo á los terrenos de que se incautó el Estado en el barrio de las Rubias y del de la concesión de ochocientas cuerdas de terreno baldíos en el barrio 'de las Vegas, hecho á Don Fernando María Pinatell, copia simple, folio 580 'de la escritura otorgada en San Germán á cuatro de Septiembre de mil ochocientos ochenta y dos por la sociedad Fratieelli Hermanos, sobre *47ventá á favor ¿o Don Vicente Limarola de la Híuienda Gloria, con los gravámenes á que se refiere el demandado Agostini en xa con-testación, y las copias folios 590 y siguientes de las escrituras de adjudicación en pago por Limarola á Don Angel Pedro Agostini, de la -citada hacienda, y cartas de pago y cancelaciones de las hipo-tecas que reportaba esa finca inscritas en el Registro.
12o. — Resultando: que el demandado Don Francisco Llueh. Ne~ groni renunció la citación de evieción que hiciera á Don Rafael Gómez Díaz y contesta á le» demanda, folios 674, solicitando se le ab-suelva de la demanda y se declare .la 'nulidad -de la inscripción de la finca de los Señores Yerges, fundándose én qne adquirió la finca que se -reclama por compra á Don Rafael'Gómez Díaz, por escritura en Yau-co -á trece de Enero de mil ochocientos ochenta y ocho, ins-crita en el Registro, habiéndola adquirido Gómez de Don, José Gregorio Ramos por escritura de veinte y siete de Octubre de mil. ochocientos ochenta y uno y ocho de Julio de mil ochocientos ochen-ta y dos y Ramos hizo igual adquisición de Don Santiago Vivaldi, por escritura á diez y seis de Abril de mil ochocientos ochenta: que tanto Llueh Negroni, -como sus antiguos dueños, han venido po-seyendo y ejercitando sus derechos dominicales sobre la referida finca pacífica y públicamente á título de dueños, pagando las con-tribuciones del Estado y Municipio que se le repartían, sin que hasta ahora, y hace el espacio do catorce años, se le haya inquietado en el ejercicio de sus derechos dominicales :• que Llueh Negroni ha'dis-puesto legítimamente -del inmueble, al trasmitirlo en venta á Don Domingo y Don Francisco Pietri, en escritura de veinte de Diciem-bre de mil ochocientos noventa: que el derecho de Llueh Negroni y sus causantes, se han convalidado por el transcurso del tiem-po para la prescripción porque han -disfrutado del concepto de due-ños pública y pacíficamente con buena fé y justo título: que las -demandantes deben -probar que las tiernas que reclaman son las ■mismas inscritas á'nombre de Llueh Negroni: que al inscribir las Sras. Verges su título en el Registro, claramente se désprende que han de referirse á otras tierras distintas á las qne se inscribieron á nombre de Llueh Negroni, pues de otro modo no pudieron ser inscritas, y que -dichas -demandantes han presentado su reclamación sobre las tierras referidas once años después de tener fuerza de ley la sentencia del Consejo de Estado.
13o. — Resultando: que el demandado Llucb Negroni al contestar la demanda acompaña la copia sim-ple, folio 659, de la escritura otor-*48gada en Yauco en diez y seis de Abril de mil ochocientos ochenta por Don Santiago Vivaldi, sobre venta á favor de Don José Gregorio Ramos ide veinte cuerdas de terreno, á café, plátanos y pastos en el barrio de Rubias, jurisdicción de Yauco, que había adquirido por compra á Juan Lázaro Figueroa en escritura á trece de Sep-tiembre de mil ochocientos setenta y nueve, cuya venta se verifico por seiscientos pesos recibidos: otra -copia simple, folio 661, de la escritura otorgada en Yauco á veinte y siete de Octubre de mil ochocientos ochenta y uno, por Don José Gregorio Ramos sobre venta á favor de Don Rafael Gómez Díaz, de diez cuerdas de terreno que forma parte de las veinte adquiridas de Vivaldi, verificando la venta por cuatrocientos pesos recibidos: otra copia simple, l’ólio 663, de la escritura otorgada en Yauco á ocho de Julio de mil ochocientos ochenta y dos -por José Gregorio Ramos, sobre venta á favor de Don Rafael Gómez Díaz de las diez cuerdas res-tantes de veinte que, adquirió de Vivaldi, verificando la venta por seiscientos pesos recibidos: otra copia simple, folio 665, de la escri-tura otorgada en Yauco á trece de Enero de mil ochocientos ochen-ta. y ocho por Don Rafael Gómez Díaz, sobre venta á Don Francisco Llueh Negroni de las indicadas veinte cuerdas de terreno -por pre-cio de mil pesos recibidos: y copia simple, folio 668, del auto dictado por el Juzgado de -Ronce en veinte y dos de Junio de mil ochocientos cincuenta y ocho, confirmado por la audiencia en veinte y tres de Marzo de mil ochocientos cincuenta y nueve, declarando sin lugar la demanda por Don Pedro Mom-pesart contra Felipe Ayala, sobre que desampare la’ estancia de las Vegas que tenía á partir utilidades, rindiendo cuentas con pago de sus productos.
14o. — Resultando: que el demandado Don Domingo Pietri tam-bién renunció la citación de evioción que hiciera al Estado en cuan-to á cincuenta y ocho cuerdas de terreno que le vendiera y contesta la demanda, folio 714, solicitando se le absuelva de ella y se con-dene en costas al actor, fundándose en que por escritura en esta Ciudad á trece de Octubre de mil ochocientos setenta y siete y pre-vio el oportuno expediente y formalidades legales, le fué trasmitida en nombre del. Estado y á título oneroso 4 Don Domingo y Don Francisco Pietri, la propiedad de cincuenta y ocho cuerdas de te-rreno en el barrio de Rubias, sitio de las Aceitunas, término de Yauco, que, según deslinde y mensura practicados por el Inspector de Montes, resultaron baldías y propias del Estado, verificán-dose la venta por cuatro mil novecientos sesenta y cuatro pesetas *49treinta y seis céntimos, satisfecha parte 'de contado y parte á plazos :■ que por no hallarse inscrito el terreno á nombre del Estado, Pietri inscribió la posesión, agrupándolo á otras suertes de tierra, en vein-te y seis de Julio de mil ochocientos ochenta y seis: que en la de-manda se ha comprendido ese terreno, y que habiendo acudido en mil ochocientos ochenta y cinco la Sucesión Verges á la Inten-dencia General de Hacienda en reclamación de los. terrenos que hoy demandan, se acordó que la Inspección de Montes levantara el plano correspondiente, como se verificó comprobándose perfectamen-te que las cincuenta y ocho cuerdas de terreno vendidas por- el Es-tado á los Señores Pietri, no se hallaban comprendidas -dentro del perímetro de las cuatro caballerías mercedadas en mil ochocientos treinta y cuatro á Don Fernando María Pinatell.
15. — Resultando: que con la anterior contestación se acompaña el plano, folio 693, de los terrenos del barrio de Rubias a que se refiere el informe del Cpnsejo Contencioso de diez de Julio de mil ochocientos ochenta' y cinco, emitido á reclamación formula-da por Da. Estevelina Rernond, viuda de Don Pedro L. Verges, cu-yo plano aparece suscrito en copia por Don Pedro Tolosa: y copias simples, folios 695 y siguientes -de las certificaciones expedidas por el Ayudante segundo de Montes, que ya tenía acompañada el otro demandado Don Angel Pedro Agostini, folio 564 y siguientes.
16. — Resultando: que -conferido traslado para réplica á la parto aetora, lo evacúa, folio 732, solicitando se desestimen las excepcio-nes de la contraria y se declare sin lugar la reconvención, cance-lándose la anotación preventiva que de ésta se ha tomado en el Re-gistro, sentando como hechos definitivos los de la demanda, y am-pliándolos con otros que se deducen de las contestaciones de los de-mandados y en su virtud consigna, que del título de concesión so tomó-.razón al folio 15 vto., bajo el número diez y siete del libro de títulos de terrenos en las reales oficinas de esta Islaque la con-cesión se hizo con la condición indispensable, bajo pena de revoca-ción de la gracia y reversión de los terrenos al estado, de que en dos años había de hacerlos fructíferos y de que abonaría los 'dere-chos prevenidos por la real cédula de catorce dé Enero de mil ocho-cientos setenta y ocho, ordenándose que se le pusiera en posesión: que, según la historia que el mismo Pinatell hace en la hoja que se acompaña, el diez y seis de Diciembre de mil ochocientos treinta y cuatro, se le posesionó -del inmueble; del que dijo tenía, figura *50cuadrilonga, cerrada por 'el Este y Norte, por las cuchillas denomi-nadas Carrizales y Aceitunas, por el Oeste, el río Chiquito y por el Sud, el colindante Don Diego Torres: que en esa misma hoja hace constar Pinatell que en veinte y uno de Mayo de mil ochocientos cuarenta y uno, el Comisionado teniente á Guerra Don Juan Troche, con actuarios y un agrimensor montero aficionado, se consti-tuyeron en el barrio de las Vegas, lugar de río Chiquito, para la mensura del terreno mencedado, que se verificó: Puesto el montero en tierras de Torres, Don Diego, dejó á mano derecha, un guaraguao que señaló con una cruz, y quedando lo de Pinatell al Norte, fué des-cendiendo al río y remontando éste llegó á la boca de una quebrada nombrada de los Almendrones, haciendo constar que había medido cuarenta cuerdas. Remontando dicho río, dejó la concesión de Pinatell á su derecha, “Este” hasta llegar á un algarrobo, en el camino y cuchilla de las Aceitunas, el que entalló de cruces, dando cuenta de haber medido veinte cuerdas. Siguió dicho camino, y pasando arriba la cuchilla nombrada de los Carrizales, llegó á un hoyo que fué abierto la primera vez por los agregados Pagan, Gon-zález, Cruz y otros, dejando constancia de haberse medido cuarenta cuerdas. De este punto, dejando la concesión á la derecha Oeste, llegó hasta la cuchilla guayabal y así bajando -hasta el punto en donde se empezó, se hicieron constar, como medida justa, veinte cuer-das al mismo guaraguao de la colindaneia Torres: que esa descrip-ción conviene con la que- se hace en el título de concesión y se ajusta al plano que se 'acompaña: que Pinatell, 'desde que fué pues-to en posesión de las tierras, las puso én cultivo, entregándoselas á aparceros y abonó con exactitud los derechos de tierra mientras las tuvo en su poder, ó sea desde los años mil ochocientos treinta y cua-tro á mil ochocientos cincuenta y -tres: que en la escritura de venta de Pinatell á Gallart se hizo constar que el terreno estaba plantado y abierto": que Gallart entró inmediatamente en posesión del in-mueble, se dió de alta en el pago de las contribuciones que satisfizo hasta el treinta y uno de Mayo de mil ochocientos cincuenta y cua-tro en que vendió los terrenos á Don Juan Aubert, el que se dió de alta en dichas contribuciones y pagó mientras poseyó la finca: que en treinta de Marzo de mil ochocientos cincuenta y cinco, el agrimensor Don Pedro L. Verges, á instancia de Aubert y por comi-sión del Juez de Primera Instancia, deslindó la finca con la con-formidad de colindantes, levantando el plano que se acompaña, el cual conviene exactamente en su figura, en su perímetro, en las co-lindaneias, que por ser naturales, no podían variar, y en la posi-*51ción geográfica del terreno á que ambos se refieren con el levantado en mil ochocientos cuarenta y uno por el Señor Pinatell, y de cu-yo plano se tomaron los puntos y linderos al enagenarse la finca por Aubert á Mompesart: que éste falleció á fines con posterioridad •de mil ochocientos cincuenta y ocho, y no en mil ochocientos cin-cuenta y siete, como equivocadamente se consigna en la partida de defunción, pues se le hicieron citaciones judiciales en veinte de Agosto de mil ochocientos cincuenta y ocho: que Mompesart tomó posesión de la finca en primero de Julio de mil ochocientos 'cincuen-ta y siete, y se dió de alta en el pago de contribuciones que satis-fizo y habiendo dado á Felipe Ayala un pedazo de terreno para que, como aparcero, hiciera compras, digo siembras, á partir utili-dades allá por los años mil ochocientos cincuenta y siete á mil ocho-cientos cincuenta y ocho, viendo que Ayala no le daba ningunas y que, al exigírs’elas, alegó ser dueño 'de la finca, promovióle >un litis con el fin de que le desocupase el inmueble y le rindiese cuenta de sus productos, en cuyo litis recayó sentencia, declarándose sin lugar la demanda con las costas al demandante, mandando alzarse los entre-dichos de bienes que se hicieron al demandado, cuya sentencia fue apelada y se confirmó en veinte y tres de Mayo de mil ochocientos cincuenta y nueve, pero contra ella se interpuso casación, sin que se sepa el resultado: que durante el litis con Mompesart se entre-dieharon á Felipe Ayala las tierras que éste reclamaba como suyas, y si bien se mandaron alzar los entredichos, no hay constancia al-guna de que les fueran entregadas con posterioridad esas tierras, demostrando lo contrario el que Ayala, en primero de Agosto de mil ochocientos cincuenta y ocho, solicitó del Juzgado sé le declarase pobre para continuar el litigio, alegando que carecía de bienes de fortuna, pues lo poco que tenía se le había entrediehado, como así lo declararon dos testigos y aparecía de las certificaciones libradas por el Alcalde y Síndico del pueblo de Yauco: que muerto Mompe-sart y entrando á poseer Verges las ochocientas-’ cuerdas litigiosas y á pagar por ellas las - contribuciones, acudieron al Gobierno General, en mil ochocientos sesenta, Don Felipe Ayalá y Don Silvestre Frati-eelli, pretendiendo cuatrocientas cuerdas de las mercedadas á Pinatell, por considerarlas revertidas al Estado, mediante no haberse cum-plido las condiciones de cultivo que se impusieron al hacer la con-cesión, y formado expediente, se opuso Don Pedro Lázaro Vergés, y oído el informe del Ayuntamiento de Yauco, de que los terrenos eran efectivamente concedidos á Pinatell, que estaban en su mayor parte cultivados por individuos que allí vivían hacía más de quince *52años, y que en los incultos no se habían hecho otros trabajos que algunos de poca importancia por los encargados de Mompesart, de-claró la Junta de baldíos sin lugar las pretensiones de Ayala y Fra-ticelli: que contra el Decreto del Gobierno General de cinco de Octu-bre 'de mil ochocientos setenta y seis, ordenando que el Estado se incautara de los terrenos objeto de esta reclamación, siguió Verges el pleito ante el Consejo Contencioso-administrativo que declaró en definitiva con lugar las pretensiones de Verges, revocando el 'decreto de incautación -por los fundamentos de haber justificado Verges ser eausahabientes de Mompesart y no había precedido la -calificación del hecho que se. refería al -cultivo de los terrenos, pues según infor-mes del Ayuntamiento de Yaueo y de la inspección de Montes, es-taban sembrados de plátanos y -café, pagando Verges la,s contri-buciones durante el período de -mil ochocientos cincuenta y cinco, y que si no se habían cultivado por el propio Verges, no era motivo para revocar la Real Cédula, puesto que los terrenos podían culti-varse por los concesionarios, valiéndose de terceras -personas, cuya resolución del -Consejo fué confirmada por Real Decreto, sentencia del Consejo de Estado de veinte de Febrero de mil ochocientos ochenta y dos, al cual se le puso el cúmplase en tres de Mayo del mismo año, publicándose para general conocimiento en la Gaceta de esta Isla, número sesenta y cuatro, de treinta del propio mes: que muerto Verges, pidió su sucesión al Gobierno General que se le pusiese en posesión de los terrenos, y dispuesto la formación del croquis, se constituyó en la finca el Ingeniero Guillermo con el otro Vizearrondo, acompañados de Don Pedro Gabriel Carreras y, al des-cribir las operaciones, sólo pudieron comprobar el punto de partida y la desembocadura de la quebrada de los Almendrones en el río Chiquito: que informando luego la inspección de Montes sobre tales particulares, se declararon sin lugar las pretensiones de la sucesión Verges, pero no conforme ésta, acude de nuevo al Gobierno, pre-sentando el plano que levantara Verges en mil ochocientos cincuenta y cinco y entonces el Consejo Contencioso, por orden del Gobernador, informó que la cuestión de identidad del terreno no se había acla-rado por haber desaparecido la mitad de los puntos que señalaban la concesión de Pinatell, y en virtud de ello fué denegada de nuevo la petición de los sucesores de Don Pedro Lázaro Verges; que los Señores Don Domingo y Don Francisco Pietri están en posesión indebidamente de trescientas cuarenta cuerdas y de -cincuenta más, que forman parte de la finca que trata de reivindicar, y después de haber hecho inscribirlas en virtud de expediente posesorio en *53que afirman que carecía de título escrito, obtienen la inscripción de las escrituras que presentan sobre adquisición de los terrenos, de los cuales los antiguos vendedores no poseían títulos de propie-dad: que las simulaciones de contratos que se alegan por el deman-dado Pietri no s'on ciertas, 7 deben presentarse pruebas para justifi-carlas: que no es cierto que Pinatell declarara que no había becho cultivos en la finca, pues en la venta á Gallart manifestó que en el terreno existía desmontado y plantado: que la inscripción de posesión no perjudica en ningún caso al que tenga mejor derecho á la propiedad del inmueble y que en cuanto á la reconvención solicitada por Pietri, sólo es de omitirse si convienen en que .sus tierras están contenidas en las que se reclaman en la presente de-manda, pues en otro caso se resolverá cual de las' inscripciones de-be subsistir, y que el defecto de la inscripción á favor de la Viu-da de Verges, es subsanable y sólo podría echarse abajo si se pro-bara que Don Arturo Verges había dejado sus bienes á otro here-dero de mejor derecho.
17o. — Resultando: que con el escrito de réplica se acompaña por la parte actora la certificación de deslinde, folio 729, y plano, folio 730, suscritas por Don J. M. Pinatell; y otro plano que se desglosó y ocupaba el folio 731, levantado por Don Francisco Walls, como copia del que levantara el agrimensor Don Pedro L. Verges en Abril de mil ochocientos cincuenta y cinco, en virtud de comisión del Juzga-do de Ponce y á petición de Don Juan Aubert, dueño 'de una estancia de café, plátanos y pastos en el lugar del Río Chiquito, parte del barrio de Vegas, territorio'de Yauco, compuesto de ochocientas cinco cuerdas treinta y nueve céntimos.
18o. — Resultando: que á instancia de la parte,actora se acordó que todos los demandados litigaran unidos y bajo una misma dirección.
19o. — Resultando: que conferido traslado para duplica á los .do-mandados, lo evacuaron, bajo una misma dirección, solicitando se re-suelva el juicio, conforme lo solicitaron en los respectivos escritos de contestación á la demanda, alegando en cuanto á ia defensa de Don Domingo Pietri, además, de reproducir los hechos que tienen consignados, que del acta y plano levantados por el Ingeniero de Montes,'en unión .del otro Ingeniero Vizcárróndo y del representan-te de la sucesión Verges, resulta que de los cuatro puntos fijados en el título de la concesión Pinatell, sólo pudo comprobarse la existen *54cia de uno, por cuyo motivo fué imposible la identificación del terre-no, y que los terrenos de que se incautó el Gobierno, á nombre del .Estado, en mil ochacientos setenta y seis, que enagénó á Don Domingo y Don Francisco Pietri y otros, son terrenos distintos de los con-cedidos á Pinatell, porque estando los terrenos á que se refiere el ti-tulo al Este del río y de la quebrada de los Almendrones y encon-trándose al Norte de ésta los vendidos por el Estado no podían en manera alguna ser éstos parte de los que al título corresponden; que el Consejo contencioso dictaminó en veinte y siete de Mayo de mil ochocientos ochenta y seis que los documentos y planos nuevamen-te presentados por la sucesión Verges no decidían la cuestión de identidad, porque cualquiera que fuera su trascendencia sobre to-dos ellos, está el título de la primitiva concesión, en el que al seña-larse los cuatro puntos del deslinde, parece natural que se hubieran citado las cuchillas de Aceitunas y Carrizales, si por acaso en ellas estuvieran .los límites de la concesión Pinatell: que en cuanto á la defensa del demandado Cedeño y Ayala se reproducen los hechos del escrito de contestación; en cuanto á Agostini y Limarola, además de reproducirse tales hechos, se alega que si los autos del pleito de Ayala con Mompesart hubieran desaparecido, era procedente la ave-riguación sumaria del caso, y en lo que respecta á Lluch Negroni, también se reproducen los hechos de la contestación y se alega que la certificación librada por Don Fernando María Pinatell, es un do-cumento privado sin los requisitos que exige la ley: que el plano le-vantado por un aficionado se encuentra en las mismas condiciones que aquella certificación: que el otro plano levantado por Don Pedro Lázaro Verges en mil ochocientos cincuenta y cinco fué ya cai lificado en la sentencia del pleito entre Ayala y Mompesart como obra exclusiva de su causante: que de la sentencia dictada por la Excma. Audiencia Territorial en el pleito entre Ayala y Mompesart, no se se ha interpuesto recurso de casación: que la sentencia dicta-da por el Consejo de Estado es de índole administrativa y que en nada perjudica una cuestión esencialmente civil: que al pedir la Su-cesión Verges el cumplimiento de esa sentencia, no ha podido efec-tuarse por quedar en pié la cuestión de identidad de las tierras, que los terrenos que dienuncia el título de amparo de la concesión de Don Fernando María Pinatell no son los mismos que pertenecen á los de-mandados.
20o. — Resultando: que á solicitud de ambas partes se recibió el pleito á prueba y en los períodos correspondientes se propuso y prac-ticó la que á cada parte convino á su derecho.
*5521o. — Resultando: de la prueba de la parte actora, que se trajo la certificación, folio 1009, expedida por la Alcaldía ¡de Yaueo, ¡credi-tiva de que Don Fernando María Pinatell figuró- en los padrones de tierra con ochocientas cuerdas de tierra, satisfaciendo contribucio-nes de los mismos, durante los años de mil ochocientos treinta y ocho, mil ochocientos cuarenta y uno, mil ochocientos cuarenta y tres, mil ochocientos cuarenta y cuatro, mil ochocientos cuarenta y siete, mil ochocientos cuarenta y nueve, mil ochocientos cincuenta, mil ocho-cientos cincuenta y uno, mil ochocientos cincuenta y dos y mil ocho-cientos 'Cincuenta y cuatro, no figurando, bajo ningún concepto, Don Estéban Gallart: que Don Juan Aubert consta en el reparto de ¡mil ochocientos cincuenta y cinco pagando contribuciones por ochocien-tas cuerdas de terreno: que Don Pedro Mompesart figura contribu-yendo igualmente en los padrones de mil ochocientos cincuenta y seis, cincuenta y siete, cincuenta y ocho, cincuenta y nueve, sesenta y sesenta y uno, por idéntica cantidad de tierra y por último que Don Pedro Lázaro Yerges resulta inscrito,contribuyendo también en los pa-drones ¡de mil ochocientos sesenta y dos, mil ochocientos sesenta y tres y .mil ochocientos sesenta y cinco, por ochocientas cuerdas ¡de tierra; que se trajeron así mismo los siguientes ¡documentos: la certificación, folio 1072, expedida por el Oficial primero ¡de la Administración Central de Contribuciones y Rentas é Interventor de dicho Centro, com-prensiva de la segunda pieza del expediente sobre el terreno baldío del barrio de las Aceitunas, jurisdicción .de Yaueo, en que aparece Don Pedro Lázaro Yerges demandando ante el Consejo Contencioso contra la resolución del Gobierno sobre reversión al Estado de te-rrenos baldíos, y pidiendo el Gobierno al Inspector de Montes los expedientes de Ayala y Fraticólli, un oficio del Juzgado de Ponce en causa sobre malversación de fondos, desfalco y defraudación de la Administración de Rentas y Aduana de Guáyanilla, reclamando constancias de las cantidades correspondientes á depósitos verifica-dos por Don Simón Fraticelli, Don Mariano Bartolomey, Don Domingo Pietri y Don Mateo Tolinch, por montes, y la contestación á ese oficio; otro oficio del Gobierno á la Inspección ¡de Montes, parti-cipándole que en la Gaceta de veinte y cinco de Mayo de mil ocho-cientos ochenta y dos se publica el Real Decreto, sentencia del Con-sejo de Estado, relativo al neeurso ¡de alzada por Don Pedro Lázaro Yerges contra la resolución del Gobierno que ordenó revertir al Es-tado unos terrenos del barrio de Yegas, jurisdicción de, Yaueo, que estaban en poder del mismo, para que procediera á dar cumplimien-to á dicho Real Decreto, el cual luego se acompaña en copia á dicha *56inspección; el informe de ésta, relativo á que los terrenos de que se incautó el Estado en el barrio de Rubias, son completamente distin-tos de los concedidos á Pinatell en las Vegas, como se vería en el plano de autos, folio 1092, y por consiguiente, resultaría un perjuicio para el Estado si se pusiera en posesión de ellos 4 Verges como pre-tende, pues en tal caso había necesidad de anular las escrituras de venta otorgadas por el Estado é indemnizarles el importe de la ad-quisición y los perjuicios que se les irrogarían; copia del acuerdo del Consejo Contencioso, mandando que la Inspección de Montes cumpla lo dispuesto en la sentencia, sin perjuicio de las reclamacio-nes que sobre la identidad del terreno pueda deducir la parte inte-resada: copia de la certificación librada por la Alcaldía de Yauco á solicitud de la Inspección de Montes, relativa á que Verges apare-cía en el reparto de tierra del año mil ochocientos sesenta y seis á sesenta y siete por cuatro caballerías en el Barrio de Vegas, no figu-rando ni anterior ni posteriormente al expresado año económico por dicho terreno: otro informe de la Inspección de Montes, de catorce de Abril de mil ochocientos ochenta y cinco, 'de que no hay medio para dar cumplimiento á la sentencia, porque la incautación, á nombre del Estado, no comprende el todo ni parte de la concesión Pinatell, no creyendo que á la Inspección corresponda dar posesión de terre-no y sólo replantean los terrenos concedidos á Pinatell á costa de los eausahabientes de Verges para que puedan ejercer contra los que los ocupen las acciones y derechos que les asistan en la vía y for-ma que mejor proceda, con cuyo informe se conformó el Consejo Contencioso, y se comunicó 4 la interesada; copias de varios oficios relativos 4 nombramiento de peritos y gastos que ocasionara el des-linde y copia de éste practicado en siete de Diciembre de mil ocho-cientos ochenta y cinco que es como sigue: “En el barrio de las Ru-bias, jurisdicción de Yauco, á los siete días del mes de Diciembre de mil ochocientos ochenta y cinco, se reunieron Don César de Guillermo, Ingeniero Jefe de Montes, Don Pedro Gabriel Carreras, repre-sentante como apoderado 4 la Sucesión de Don Pedro Lázaro Ver-gés y Don Lorenzo J. de Vizearrondo, perito nombrado por la parte para representarla en este acto con el objeto' de levantar el plano de los terrenos 4 que se refiere el informe del Consejo Contencioso ad-ministrativo de diez de Julio de mil ochocientos ochenta y cinco y la resolución del Exemo. Sr. Gobernador General de diez y siete, del mismo mes recaída en la solicitud .formulada por Doña Francisca Estevelina Remond, viuda de- Don Pedro Lázaro Verges, pidiendo el cumplimiento 'de una sentencia del Consejo de Estado y para que *57'('Glisten, extienden la presente aetá que finnan en el lugar, clía, mes j año arriba expresados. — César de Guillermo. — Pedro Gabriel Ca-rreras. — Lorenzo J. Vizcarrondo. — En el mismo día por los expre-sados señores fue practicado un reconocimiento del terreno y se acordó, por ambos peritos, comenzar el levantamiento del plano por la quebrada de los Almendrones, lo que se ejecutará en el día de ma-ñana; firman esta diligencia. — César de Guillermo. — Pedro Gabriel Carreras. — Lorenzo J. Vizcarrondo. — En ocho del mismo mes en el lugar expresado por el Sr. Ingeniero y Jefe de Montes, de acuerdo con el perito de la parte y con asistencia de su representación á to-mar los datos para el plano de la quebrada de los Almendrones a que se refiere el título y .mensura en él consignado, expedido á Don Fernando María Pinatell en mil ochocientos treinta y cuatro. — Dicha-quebrada que fué reconocida por todos los Sres. expresados-y por Don Simón Fraticelli y Don Francisco Pietri, se recorrió á partir de su embocadura en Río chiquito, la cual se halla en la orilla iz-quierda de dicho río, un poco más abajo de la casa de Don Vicente Simonety, situada en la ladera de la .derecha del río, por el calce de sus aguas, se siguió la quebrada de los Almendrones hacia arriba, dejando al Norte los terrenos de que el Estado se incautó y vendió á los Señores Fraticelli, Pietri y Polinche, y tomando los rumbos y •distancias que constan en la libreta, cuyas hojas rubrican ambos pe-ritos, fijando así mismo la piedra rajada donde terminan los expre-sados terrenos de que se incautó el Estado. Aguas arriba de este punto se abandonó el cauce y se fijó el señalado con el número diez y seis en la ladera de la izquierda S. de la quebrada.; de éste se pa-só al diez y siete que se halla, en otra ladera al Norte de la quebra-da, desde aquí al diez y ocho, en la misma-ladera, de éste al diez y nueve, cruzando la. quebrada, y por tanto al Sur dé ella, y de éste al veinte, que está situado en la cu chilla de los Carrizales, encima del na-cimiento de la mencionada quebrada de los Almendrones, cuyo pun-to está situado á veinte y seis metros por la cuchilla de la esquina de la casa de Rafael Gómez que está al S. del expresado punto. Des-de el -punto veinte se recorrió, tomando los rumbos y 'distancias, la cuchilla de los Carrizales hasta el fijar el punto número veinte y ocho que se halla en el eamino que conduce á Yauco que en esta parte va por la cuchilla donde se suspendió en este día la operación, firman-do todos -para constancia. — César de Guillermo. — Lorenzo J. de Vizcarrondo. — Pedro Gabriel Carreras. — En nueve del mismo mes continuaron las operaciones -desde el punto veinte y ocho en que se suspendió el día anterior, fijando á, partir del mismo *58en la expresada cuchilla los puntos veinte y nueve, treinta y treinta y uno con los 'datos que con las mismas formalidades que en el día anterior constan en las libretas; desde el punto treinta y uno se fijó el treinta y dos en un cerro, que hay en la ladera que baja al Río chiquito y está en terrenos que se dicen de Juan Victo-riano Ferrar, cuyo punió se fijó para referir desde el cauce del río. En el trayecto hasta ahora recorrido se ha compulsado como punto de los que se citan en el título de Pinatell, la desembocadura de la quebrada de los Almendrones en el río Chiquito, no habiéndose en-contrado ningún otro de los que en aquel título se hace referencia á pesar de ser ésta la región en que deben encontrarse puntos del enunciado título, por ser árboles que han debido desaparecer; no habiéndose continuado por la cuchilla por considerarse que no se ha-llan comprendidos dentro del título expresado los terrenos que se encuentran más abajo. — Con el objeto de fijar los puntos que en la cuchilla corresponden al baldío vendido por el Estado á los Señores Pietri, Fraticelli y Tolinche, se tomaron los datos á partir del nú-mero veinte fijado el día anterior en la misma cuchilla y encima del nacimiento de la quebrada de los Almendrones, recorriendo la cual se fijaron los puntos treinta y tres, treinta y cuatro y treinta y cin-co, este último se halla á doce metros más adelante de donde se en-cuentra el primer punto del baldío que corresponde á Pietri, trein-ta y seis, treinta y siete y treinta y ocho, está próximo al camino que va á la hacienda Indiera del Sr. Bartolomey, treinta y nueve, cua-renta, este punto del baldío que separa á Pietri y Fraticelli, cuaren-ta y uno que separa á Fraticelli y Tolinche, cuarenta y dos, cuaren-ta y tres, cuarenta y cuatro, cuarenta y cinco, cuarenta y seis., cua-renta y siete y cuarenta y ocho al pié de un aguaeatillo y es el últi-mo punto del baldío con Tolinche, y recorriendo el límite de Yaueo y Maricao que es una cuchilla que sirve de límite á la hacienda de Tolinche, se fijaron para bajar al río y relacionar los puntos que en él tiene el baldío, los señalados con los números cuarenta y nueve, cincuenta, cincuenta y uno, cincuenta y dos, cincuenta y tres, cin-cuenta y cuatro, cincuenta y cinco, cincuenta y seis, y cincuenta y siete, desde este último punto se fijó el cincuenta y ocho, que está al pié de un yagrumo en la ladera izquierda del Río Chiquito, ó sea en la opuesta á la 'cuchilla recorrida; desde éste se fijó el cincuenta y nueve, que está en la ladera derecha, y desde éste al sesenta en el cauce del río, recorriendo el cual y á partir de este punto aguas abajo se fijaron los sesenta y uno, sesenta y dos, sesenta y tres, se-senta y cuatro, sesenta y cinco, sesenta y seis, sesenta y siete, sesen-*59xa y. ocho, sesenta y nueve, setenta y setenta y uno, setenta y dos, se-tenta y tres, setenta y cuatro y setenta y cinco, siendo esté último el primer punto del río que corresponde al baldío antes menciona-do, del cual es el último la desembocadura de la quebrada de los Al-mendrones en el río chiquito; que se señaló con-el número uno. A partir del punto setenta y cinco y .por el río, siguiendo su cauce, se fijaron los puntos del setenta y seis á ochenta y uno, donde se sus-pendió la operación en este día. Han' concurrido á presenciar las operaciones de la primera parte de la cuchilla, Don Carlino Melini, y en la parte del-baldío de la cuchilla Don Francisco Pietri y Don Stephano Tolinche, firman para constancia. — César de Guillermo.— Lorenzo J. Yizcarrondo. — Pedro Gabriel Carreras. — En diez del mismo mes se continuaron las operaciones expresadas, partiendo del punto ochenta y uno del río chiquito en donde fueron suspendidas en él día de ayer siguiente, cuyo curso se fijaron los puntos, cuyos datos de situación aparecen en la libreta rubricados con iguales for-malidades, señalados con los números ochenta y dos, ochenta y tres, ochenta y cuatro y ochenta y cinco, y en este último punto se fijó el señalado con el número uno que es el que sirve de partida y que se halla en la orilla izquierda del río, y en la derecha de la desem-bocadura de la quebrada de los Almendrones, cuyo punto es el úl-timo de los que por el río tiene el terreno baldío vendido á los seño-res Pietri, Fraticelli y Tolinche, á que se refiere la reclamación for-mulada por Don Pedro Lázaro Verges. — Desde el expresado punto, número uno, .con el fin de situar el guaraguao que, como punto de partida, figura en el déslinde del título .ele Pinatell á la orilla del río Chiquito y á cuarenta cuerdas al S. de la desembocadura de la que-brada de los Almendro'nes, se siguió el curso del expresado río, fiján-dose en él los puntos ochenta y seis, ochenta y siete, ochenta y ocho, ochenta y nueve, noventa, noventa y uno, noventa y dos, noventa y tres, noventa y cuatro, noventa y cinco, noventa y seis, noventa y siete, noventa y ocho, noventa y nueve, ciento, ciento uno y ciento dos; en este punto se presentaron los señores Don Rafael Gómez y Don Eugenio Rodríguez, preguntando cual era el objeto .de l'a opera-ción que se estaba practicando, alegando que los terrenos en ella comprendidos son de su propiedad por haberlos adquirido legíti-mamente ; expresado por el Sr. Ingeniero Jefe de Montes cuál era el objeto de estos trabajos, manifestaron que si bien el expresado Sr. Ingeniero les inspiraba completa confianza, creían en el deber de protestar de la expresada operación, cuya protesta repetirían donde les -conviniese, é invitados para pasar á la casa á fin de extender su *60protesta, se negaron á ello. Continuando las mencionadas opera-ciones y siguiendo siempre el'curso del citado Río Chiquito se fija-ron en las inmediaciones de su cauce los puntos señalados con los números comprendidos entre el ciento tres y el ciento diez y seis, ambos inclusives. El punto ciento diez y siete se fijó á partir del ciento quince y está situado en la ladera de la izquierda del mencio-nado río ya unos cuarenta metros de su cauce; el ciento diez y ocho se fijó desde el ciento diez y siete y se halla en la misma ladera, des-de éste se visó el treinta y dos de la citada ladera, fijado desde la cuchilla de los Carrizales desde el día anterior, con lo que quedó ce- ■ rrada la operación, fijándose asimismo desde el expresado punto ciento diez y ocho los que se señalaron con los números ciento diez y nueve y ciento veinte, que se4 hallan en el cauce del Río Chiquito, aguas abajo, de los anteriores y aguas abajo también del punto don-de se supone estaba el guaraguao, fijando como punto de partida en el deslinde inserto en el título de Don Fernando María Pinatell, con lo que se dieron por terminadas las operaciones de campo que se han ejecutado con la brújula de un taquñnetro Trenghten, cuya gradua-ción que'va de N. á Oeste se halla dividida en cuatrocientos grados, y cuya declinación es de treinta minutos E., habiendo tenido duran-te ellas á la vista una certificación expedida por Don Joaquín Mayoral del título de amparo expedido á Don Fernando María Pinatell en mil ochocientos treinta y cuatro que la representación de la Su-cesión de Don Pedro Lázaro Verges han exhibido y que rubricados por ambos peritos en la parte alta de todas sus hojas se agrega con carácter de cultivo á la presente acta que firman para constancia.-— César de Guillermo. — Lorenzo J. de Vizearrondo. — Pedro Gabriel Carreras.- — Es copia. — Guillermo.’ ’ — Copia del ' informe de la Inspección de Montes, relativo á que se declare sin lu-gar la pretensión de la viuda de Verges, con reserva de -sus derechos contra los poseedores de los terrenos de la concesión para que los ejercite como corresponde, en vista de lo que acordó el Con-sejo de conformidad: otra certificación, folio 1123, librada por el citado oficial primero de la Administración Central de Contribucio-nes y Rentas, comprensiva de la primera pieza del expediente forma-do á consecuencia de varias instancias elevadas al Gobierno por los señores Pietri, Fraticelli, Verges y Polinche, referentes al terreno baldío del Estado, sito en el barrio de las Aceitunas, jurisdicción de Yauco, en que se inserta una comunicación del Gobierno General dirigida al Inspector de Montes, en que, conformándose con el dicta-men de éste, resuelve dicho Gobierno la incautación de los terrenos *61denunciados como baldíos por Don Celestino Arizmendi, formándo-se el oportuno expediente; que no procede imponer castigo á los de-nunciados por Arizmendi, por no aparecer probadas las infracciones que decían cometidas y que se deje á- salvo el derecho de Arizmendi para reclamar ante los Tribunales la propiedad de los terrenos que comprara á Felipe Ayala en el barrio de las Rubias; se inserta asi-mismo el acta de incautación levantada en catorce de Diciembre de mil ochocientos setenta y seis por Don Ramón García, ayudante de montes, el Alcalde en Comisión y Secretario del Ayuntamiento de Yauco, el comisario de las Rubias y varios testigos, de ciento setenta cuerdas cultivadas en su mayor parte de café y plátanos; encargán-dose de su custodia al Comisario del barrio; se inserta también la ho-ja de aprovechamientos de ese terreno, y pliego de condiciones para la subasta, formado por la Inspección de Montes, con un oficio de ésta al Gobierno, proponiendo la subasta, las instancias de Don Domingo Pietri y Don Simón Fraticelli, solicitando autorización para cultivar y aprovechar el terreno, como también se les conceda la-propiedad del mismo, el informe de la Inspección y acuerdo del Go-bierno de conformidad con aquellas solicitudes, el acta de deslinde de siete de Mayo de mil ochocientos setenta y siete del terreno de cada uno de los peticionarios, levantándose el plano, folio 1155, la instancia de Don Pedro Lázaro Verges manifestando que le perte-necen los terrenos que se trata de vender, sin que se resolviera, por haberse devuelto á Verges los documentos que presentara, varios in-formes y antecedentes sobre el pleito seguido en San Germán entre Don Pedro Lázaro Verges y Don José María Rodríguez Arredondo sobre oposición á que se concedan á este último terrenos del prime-ro; terminando con el informe de la Inspección de que el Gobierno ordene al Juzgado de San Germán, deje de entender en dicho pleito, y que se adjudiquen los terrenos incautados, á los tres señores colin-dantes en la parte que cada uno ha .cultivado; otra certificación,' folio 1178, expedida por el antedicho funcionario con vista del ex-pediente por Felipe Ayala, pidiendo cuatrocientas cuerdas de terre-no de la jurisdicción de Yauco en que se insertan: una certificación del Escribano Secretario de la Junta Superior de Repartimiento de terrenos baldíos, relativa á que Felipe Ayala no había sido agracia-do con terrenos baldíos en los partidos de la' Provincia; el auto del Juzgado de Ponce, desestimando la .demanda de Mompesart contra Ayala, y el superior de la Audiencia Territorial confirmatorio del inferior; la instancia de Ayala, solicitando' la concesión de cuatro-cientas cuerdas de terreno baldío en el barrio de Vegas, jurisdicción *62de Yauco, con el informe del Ayuntamiento de Yauco de que, según varios vecinos ese terreno se consideraba baldío y aunque se decía que perteneciera al Coronel Pinatell, éste jamás ni los sembró ni se utilizó de ellos; la instancia de Don Pedro Lázaro Verges oponién-dose á la pretensión de Ayala, el informe del Secretario de la Junta de terrenos baldíos, de que se hallaba en la Secretaría para darle cuenta á la Junta con la instancia de Ayala; el informe del Ayunta-miento de Yauco con datos y documentos que solicitara previamen-te, de que los terrenos solicitados por Ayala se encontraban com-prendidos en la escritura de venta por Aubert á Mompesart, ocu-pando dichos terrenos varios individuos hacía más de quince años, algunos ó la mayor parte por compra á Ayala, cuando aún se encon-traban incultos: y un oficio de la Junta de terrenos baldíos sobre lo resuelto por dicha Junta, desestimando las pretensiones de Felipe Ayala y Don Silvestre Fratieelli, de que se le concedieran como baldíos parte de un terreno que fué mereedado á Don Fernando Pinatell; otra certificación, folio 1197, expedida por el propio funcionario, ■comprensiva de la instancia de Pinatell, solicitando como baldías las cuatro caballerías de realengos, el auto de concesión y el deslinde de dicho terreno en veinte y nueve de Noviembre de mil ochocien-tos treinta y cuatro por el Comisionado Don Juan Troche y agri-mensor Don Enrique liodríguez Feliciano; otra certificación, folio 1201, librada por el indicado funcionario, en que se inserta la instan-cia de Don Silvestre Fratieelli, solicitando se le concedan cuatrocien-tas cuerdas de terrenos baldíos, y el informe favorable del Ayunta-miento de Yauco; una certificación, folio 1206, expedida por el Se-cretario ¡del Tribunal conteneioso-administrativo, acompañando el plano, folio 1205, que se le había remitido por este Juzgado, haciendo constar que este plano es conforme con la copia autorizada por el agrimensor Don Armando Morales, que se encuentra al folio 14 del rollo referente al pleito conteneioso-administrativo que siguió Don Pedro Lázaro Verges contra resolución del Gobierno General sobre reversión al Estado de terrenos baldíos sitos en Yauco, sin que en tales autos aparezca que el Señor Fiscal, como representante de la administración, impugnara en ninguno de sus escritos la autentici-dad de dicho plano; otra certificación, folio 1207, expedida por el Secretario de la Sala de Justicia de la Audiencia Territorial en el expediente que .se siguió por Don Pedro Mompesart contra Felipe Ayala sobre rendición de cuentas, insertándose el auto del Tribunal Supremo, revocando el que dictara la Audiencia y mandando que se provea sobre la admisión del recurso ¡de casación, remitiendo lo co-*63rrespondiente de autos eon citación y emplazamiento de las partes, y admitida la apelación se remitió al Supremo el correspondiente testimonio sin existir otra constancia sobre tal recurso; una certifica-ción expedida por la Alcaldía de Yauco, folio 1212, creditiva de que en los padrones de tierra correspondientes á los años mil ochocien-tos treinta y ocho, mil ochocientos cuarenta y uno, mil ochocientos cuarenta y tres, mil ochocientos cuarenta y cuatro, mil ochocientos cuarenta y siete, mil ochocientos cuarenta y nueve, mil ochocientos cincuenta, mil ochocientos cincuenta y uno, mil ochocientos cincuen-ta y dos y mil ochocientos cincuenta y cuatro, aparece Don Fernando María Pinatell con ochocientas cuerdas de terreno que declarara en los correspondientes á mil ochocientos cincuenta y cinco, Don Juan Aubert con el mismo número d'e cuerdas, en los de mil ocho-cientos cincuenta y seis, mil ochocientos cincuenta y siete, mil ocho-cientos cincuenta y ocho, mil ochocientos cincuenta y nueve, mil ocho-cientos sesenta y mil ochocientos sesenta y uno, Don Pedro Mompe-sart asimismo con ochocientas cuerdas de terreno y en los padrones de mil ochocientos sesenta y des, sesenta y tres; y mil ochocientos sesenta y cinco á sesenta y seis, Don Pedro Lázaro Verges, con el re-petido número de cuerdas, no apareciendo Don Bstéban -Gallart: otra certificación, folio 1213, librada por el Secretario de Sala de la Audiencia Territorial con vista de. los autos seguidos en Ponce por Don Pedro Mompesart contra Felipe Ayala sobre rendición de cuen-tas, insertándose un despacho dirigido por el Alcalde Mayor de Ponce al Comandante del Cuartel de Yauco, para el exmnen de testigos propuesto como pruebas por Mompesart para acreditar éste que Pi-natell vino poseyendo con justo título, buena fé y sin interrupción desde mil ochocientos treinta y cuatro hasta el mil ochocientos cin-cuenta y tres, en que vendió una posesión de ochocientas cuerdas de terreno en el sitio del Iiío Chiquito, barrio de Vegas, de Yauco, es-tando encargados varios de los testigos para vigilarlas y procurar su cultivo por medio de alquilados, que Felipe Ayala, su hermano Antonio, Rufino Ramos, Dionisio Aguilar y varios otros residían en parte de la mencionada posesión que fué del Señor Pinatell coloca-dos por Felipe Ayala, quien sólo podía utilizar los productos, perma-neciendo como agregado en la finca, que un plano y diligencia de deslinde acompañado al despacho, es de las ochocientas cuerdas de terreno de Mompesart, siendo aquél relativo también á otros extre-mos, inclusos el de que Mompesart tomó posesión del terreno en Agosto de mil ochocientos cincuenta y cuatro, viviendo allí hasta Enero de mil ochocientos cincuenta y cinco, apareciendo á continua-*64ción las declaraciones de los testigos, en parte conformes con el in-terrogatorio, negándose por ignorarlo, algunos, que Ayala estuvie-se en los terrenos en concepto de agregado; insertándose asimismo en la certificación un escrito del Procurador de Don Juan Anbert al Juzgado de Ponce en diez de Agosto de mil ochocientos cincuenta y cuatro pidiendo el deslinde de una estancia en el sitio del Rio Chiqui-to, barrio de las Vegas, de Yauco, de ochocientas cnerdas de terreno para aclarar los verdaderos límites de ese fundo; te providencia de ■ once de dicho mes, accediendo al deslinde y comisionándose para ello al agrimensor Don Pedro Lázaro Verges; el acta levantada por este y que suscribe solamente relativa á dicho deslinde que manifiesta haber practicado con conocimiento del Juez Local, asistencia del comisario del barrio y diseño de ios terrenos limítrofes en l'a siguien-te forma: se dio principio de un tronco vivo de guaraguao señalado en el plano de esos terrenos y que agrego á estas diligencias para mayor claridad, punto divisorio dado por Juan Antonio Montes, actual colindante por la parte del Sur, con torremos que fueron de Don Basilio y Don Diego de Torres; cuyo punto se halla situado en el margen del Río Chiquito, frente á otro tronco vivo también de Laurel, que se halla al borde opuesto del de guaraguao que se encuentra en la orilla occidental de dicho río y señalado de la letra A. en el presente plano. — De este, punto se tiró una línea recta con rumbo al Norte, cuarentimedio grados Este, que forma los límites con el refe-rido Montes y con mil cuarenta y ocho varas castellanas de Burgos de longitud, se llegó al segundo punto de este mismo colindante, que lo constituye un tronco muerto de Aguacatillo con arbolito de Bo-ma-rosa al pié, situado en la vera occidental del camino real nom-brado de los Carrizales que conduce de Yauco á Lares, punto marca-do de la letra B. en el plano, en que confinan los terrenos que Montes hubo1 de los Torres y otros, al Oriente, que Don Santos Semidey hu-bo de Don Félix Mattei. — De este último punto siguióse al borde occidental de dicho camino hacia el Nordeste, el cual deja divididos al Oriente los indicados terrenos de Semidey y midiendo trescientas setenta y nueve varas por la línea sinuosa que describe, se llegó á la cuesta de la cuchilla de los Guayabales que forma los lindes de Yau-co con San Germán á un estacón O. que se amojonó en el borde oriental del enarrado camino, punto en que termina Semidey y vie-nen á confinar tierras de la propiedad de Don Silvestre Fraticelli, situadas al Saliente de este mismo camino que las divide con las que se deslindan. — Del estacón dicho, continuando por el borde Oeste del propio camino que vá á Lares, constituido sobre la continuación de *65la cuchilla divisoria de los indicados partidos, y deja al otro lado al referido Fráticelli, se siguió la línea sinuosa que describe con direc-ción hacia el Noroeste y con mil veinte y nueve varas se llegó frente á un árbol de Mauricio D. en que terminan las tierras de este último y principian las de Don Juan Bautista Plumet, situadas también al Oriente del mismo camino por el que se continuó en la misma direc-ción con seiscientas veinte y cuatro varas y un cuarto varas hasta la desembocadura E. de este camino con el vecinal que va al sitio de Quebrada-Bonita. — De la unión de dichos caminos, dejando el principal que conduce á Dares para seguir el último, formado también sobre esa cuchilla que divide los dos montados territorios, y tiene su dirección al Noroeste, se.midieron por su línea tortuosa, dejando al otro lado tierras del mismo Plumet, quinientas noventa y dos varas y tres cuartos, con las que se llegó á un árbol de Ciralillo ó Cacao silvestre, con la unión F. de este último camino de Quebrada-Bonita con el llamado de las Aceitunas, punto en que se queda Plumef, y siguen terrenos de la Sucesión de Don José María Pacheco. Aban-donando el primero de estos caminos para seguir el segundo de las Aceitunas, trazado también sobre la continuación de la cuchilla divisoria, la cual corre aquí también ai Noroeste, para luego doblar al Sudeste, se relevó la línea sinuosa que forma dicho camino que deja á su parte opuesta, es decir, al Norte, las ya referidas fincas, digo, tierras de la Sucesión de Pacheco, y computadas las longitudes de sus diversos rumbos, resultó la total de mil seiscientas setenta y tres varas y tres cuartas, hasta un árbol de mato ó algarrobo de la Siena, marcado en su tronco con una cruz, punto señalado de la letra G-. en este plano, y divisorio ¡con tierras de Don Antonio 'Cabassa, vecino tie Cabo Rojo, representado por Don Pedro Santoni, quien dió los lin-deros, hallándose dicho árbol de mato en el borde oriental del ya ci-tado camino de las Aceitunas. — De este último punto y límites con el «narrado Cabassa que queda al Oeste, se tiró una línea recta al rumbo Sud cinco y medio grados Este, de seiscientas veinte y seis varas de longitud á caer al ya nombrado Rio Chiquito, a un pequeño árbol de capá junto á dos palmas de sierra en el medio del propio Río, frente á la boca de un pequeño arroyo seco que sale del Oeste, punto designado de la letra H. en este plano, y divisorio con el repe-tido Don Antonio Cabassa. — De allí se siguió el curso sinuoso de las aguas de ese río en el sentido de su vertiente que corre hacia el Sud, V por su borde izquierdo y midiéndose por la línea tortuosa que describe mil ochocientas setenta y tres varas y tres cuartos, se llegó á la embocadura Y. en el propio Río, de la quebrada, llamada de los Al-*66mendrones. Y continuándose por el Río abajo, vuelta y revuelta, con dos mil seiscientas una vara y tres cuartos, se llegó al tronco de guaraguao A. en que- se dió principio y término á este deslinde que •produjo un área de ochocientas -cinco cuerdas con diez y nue-ve céntimos de otra; el escrito de conclusiones de la parte de Mom-pesart en dicho’ pleito, reasumiendo y estimando probado: que el Se-ñor Pinatell era dueño exclusivo de las ochocientas cuerdas de te-rreno que hoy pertenecen á Mompesart, que la parte en que están Ayala y sus agregados colindantes con Juan Antonio Montes, suce-sor de los terrenos de Don Diego Torres, corresponde aquellas ocho-cientas cuerdas, teniendo como tiene, los mismos límites que designa el plano: que el Sr. Pinatell á nadie ha vendido sino á Gallart; éste a Aubert; y Aubert á mi principal: que no teniendo y no habiendo tenido Rodríguez terrenos en el lugar de Río Chiquito y barrio de m Vegas coano declaró á fojas -ciento siete, es claro, que nada pudo allí vender á Ayala; que á mayor abundamiento, no ha exhibido los títulos justificativos ni tampoco los de los terrenos que dice haber comprado á Sabater, que los únicos adquiridos han sido las cuatro-cientas cuerdas que hubo de Torres, en mil ochocientos cuarenta y emeo, la mitad y la. otra mitad de Cabassa en mil ochocientos cincuen-ta y cuatro; que Mompesart queda igualmente probado que dejó á Ayala en la estancia bajo el contrato verbal de que hizo mérito en su demanda; que Ayala tan no se contemplaba dueño de ella que in-tento solicitar del Gobierno los terrenos: que desesperanzado y en la necesidad de devolver la finca, ó del desalojo de ella, compró para retirarse la posesión -de Ca.bassa: que á ser cierta la compra de cua-trocientas cuerdas á Rodríguez y Sabater figuraría Ayala en los pa-drones con ochocientas, mediante las otras cuatrocientas habidas de T errer y Cabassa, en tanto que en mil ochocientos treinta y ocho es cuando principia á aparecer como propietario de sólo veinte y cuatro cuerdas, y de dos y media más en mil ochocientos cuarenta, que por consiguiente, es falso que poseyera hacía -más de veinte años, según lian dicho sus testigos, cuatrocientas cuerdas; queda, en fin, demos-trado que su informativo de nada vale en estos autos por falta de citación contraria, y que su demás prueba tiene que sucumbir al atestado de la Alcaldía de Yauco, á los documentos' públicos aduci-dos por Mompesart y al mérito colosal que arrojan las demás pro-banzas de este.. Nunca, por tanto, ha sometido al fallo de los Tribu-uales un negocio tan claro y de datos tan recomendables que paten-tizan la justicia de Mompesart: otra certificación, folio 1257, libra-da por el Escribano de actuaciones del Juzgado de Ponce, con vista *67del expediente sobi'e información -de insolvencia por Don Felipe Ayala en que se inserta el e.scrito de éste, manifestando - que no con-taba con bienes de ninguna clase para sufragar los gastos indispensables del litis que llevaba con Mompesart, porque los que tenía le habían sido entrediehados por el citado Mompesart y no podía dis-poner de ellos; las declaraciones de testigos conformes con esa mani-festación, y la providencia del Juzgado mandando oir á Mompesart; se practicó la prueba pericial propuesta, declarando los peritos, folio 1068, que el día diez y seis de -Septiembre, terminados los trabajos referentes á la prueba de Agosto, practicaron la operación referen-te á la parte actora y á ese fin comenzaron por reconocer el Río Chi-quito desdé la desembocadura -de los Almendrones, aguas abajo, y comprobaron por este medio la exactitud del plano de la Inspección -de Montes, terminados los trabajos en ese día; que al siguiente, se continuó midiendo en dirección Este y á partir del punto señalado por una estaca en que se había señalado en la operación del día anterior las veinte cuerdas que determinan uno de los linderos de la concesión Pinatell sin que pudieran terminar esa operación y dejan-do señalado un punto al pié de un guaraguao en terrenos de Pietri, que fueron los únicos atravesados en esa operación :• que este, punto quedó á doscientos treinta y seis metros cincuenta céntimos con rum-bo al Este desde la desembocadura de la quebrada de los Almendro-nes en el río-chiquito: que no pudiendo disponer de más tiempo sus-pendieron los trabajos sin que les sea posible dictaminar sobre nin-guno de los extremos objeto de la prueba, y solo dar la opinión de qu'e los terrenos objeto de la concesión Pinatell, deben ser los com-prendidos por un rectángulo que teniendo uno de los vértices en lá desembocadura -de la quebrada de los Almendrones en el río chiquito, y á partir de este punto fijo y natural del terreno, puede deslindarse del modo siguiente: -desde el -punto dicho, midiendo con - rumbo Este veinte cuerdas se determinará un vértice del rectángulo, desde este vértice, midiendo cuarenta cuerdas con rumbo al Sud se determina-rá otro vértice; desde éste, midiendo veinte cuerdas con rumbo, al Oeste, se situará el tercer vértice y desde éste, midiendo -cuarenta cuerdas con rumbo al Norte, deberá encontrarse el primer vértice,- si-tuado en la desembocadura de la quebrada de los Almendrones en el Río Chiquito, quedando así cerrado el rectángulo; y por último, de-. clararon como testigos, Gregorio Santiago Galarza, folio 1103, ma-nifestando que en mil ochocientos cincuenta y cinco presenció el des-linde de ochocientas cuerdas de terreno en el barrio de Yegas, lugar del Río Chiquito, jurisdicción de Yauco', por el agrimensor'Yergés *68con asistencia del comisario del barrio y colindantes 'de la finca, y que dentro de ese terreno están comprendidas las fincas de Pietri y Agos-tini, no sabiendo á quién pertenecía la finca de ochocientas cnerdas, pero le consta que en ella ocupaba Felipe Ayala una casa que fabri-có Don Pedro Mompesart, expresando al ser repreguntado: que no entendía lo que quería decir la palabra deslinde; y Don José Mana Rodríguez, folio 1269, vuelto, manifestó: que es cierto que las dos-cientas cuerdas que señaló en las Vegas, creyéndolas baldías, ^con-venció luego que formaban parte de las ochocientas concedidas a Pi-natell, desistiendo del pleito seguido en San Germán y que dentro de las citadas ochocientas cuerdas están comprendidas las fincas de Don Francisco y de Don Domingo Pietri.
22o. — Keswltamdo: de las pruebas practicadas á instancias de los demandados, que se trajeron documentos, practicándose cotejos y prueba pericial en la forma siguiente: se trajeron certificación folio 1396 expedida por el Registrador, que comprende inscripción hacienda “Gloria” á favor de Fraticelli Hermanos, adquirida y con les gravámenes que constan de dicha inscripción posesoria: copia folio 1402 de la escritura de divisoria de bienes de Don Silvestre Fratice-lli, Doña Teodora Pietri y el hijo de ésta nombrado Agustín, otorga-da por sus herederos ante el Notario de Yauco a cuatro de Agosto de ' mil ochocientos setenta y nueve, figurándose entre dichos bienes va-rias cuerdas de terreno con nombres especiales de las piezas á que pertenecen: copia de la escritura, folio 1418, otorgada en Yauco á diez y nueve de Abril de mil ochocientos setenta y seis por Felipe Ayala, sobre venta á favor de Don Mariano Bartolomey de cien cuerdas de terreno en el .barrio de Rubias, jurisdicción de Yauco, ad-quiridas de Cabassa y Compañía en escritura a treinta de Octubre de mil ochocientos cincuenta y cuatro, verificándose la venta por cua-trocientos pesos recibidos: otra copia, folio 1422, otorgada en Yauco á cuatro de Agosto de mil ochocientos sesenta y nueve por Don Alejandro Bartolomey, como apoderado de Don Mariano de igual apellido y de Doña Ana María Fraticelli, sobre venta y cesión á favor de Don Luis Felipe, Don Pablo Simón y Don Alejandro Fratice-lli de la mitad de la hacienda de café nombrada “Emilia”, de ciento ■sesenta cuerdas de terreno, radicada en el barrio de Rubias, jurisdic-ción de Yauco: copia, folio 1456, escritura de venta en Mayagüez á veinte y nueve de Julio de mil ochocientos setenta y seis por Don Mariano Bartolomey á Don Silvestre Fraticelli, de las cien cuerdas de terreno que había adquirido de Felipe Ayala, sitas en el barrio de Rubias del término de Yauco por la cantidad de quinientos pesos *69recibidos: copia, folio 1488, .de la escritura en Yauco á treinta de Oc-tubre de "mil ochocientos cincuenta y cuatro por Lluch y Amill, como apoderado de Cabassa y 'Compañía, sobre venta á favor de Felipe Ayala de doscientas cuerdas de terreno on el barrio de Bancheras, sitio del Frío, jurisdicción de Yauco, que adquirieron sus dueños por compra á Don Francisco Díaz Besino, verificándose la venta por qui-nientos pesos pagaderos á plazos, insertándose el título expedido por la Junta de repartimiento de terrenos baldíos en doce de 1 ebrero de mil ochocientos cuarenta y nueve á favor de Don Francisco Díaz Jie-sino de las indicadas doscientas cuerdas de terreno: copia, folio 1500, otorgada en cuatro de Septiembre de mil ochocientos ochenta y dos por la Sociedad Fraticelli Hermanos, sobre venta á favor de Don Vicente Limarola y Benigni, de la hacienda cafetal nombrada “Gloria’' antes mencionada, compuesta de doscientas sesenta cuerdas, radica-da en el barrio de Bubias, jurisdicción de Yauco, verificándose Ja venta por treinta y ocho mil doscientos sesenta y dos pesos treinta y cuatro.centavos: copia, folio 1514, de la escritura otorgada en Yauco á veinte y ocho de Julio de mil ochocientos cincuenta y tres, sobre venta por Felipe Ayala á favor de Santiago Buíz, de cincuenta.cuer-das de terreno en el barrio de Yega, jurisdicción de l'auco, que ad-quirió por compra á diversos dueños, verificando la venta por seten-ta y cinco pesos recibidos: otra copia, folio 1523, de la escritura otor-gada en Cabo Bojo á doce de Junio de mil ochocientos cuarenta y nueve por Don Francisco Díaz sobre venta a favor, de Cabassa, Vig-nals y Compañía de doscientas cuerdas de terreno en el barrio de Frailes, sitio de las Bancheras, lugar conocido por el Frío, jurisdic-ción de Yauco, que había adquirido por concesión de la Junta de baldíos de doce de Febrero de dicho año, verificando la venta pol-la suma de doscientos pesos recibidos: copias de las escrituras de que se acompañó copias simples por Don Francisco Lluch Negroni, sobre ventas de terrenos por Don Santiago Yivaldi á José Gregorio Bamos, por éste á Don Bafael Gómez Díaz y por éste á Don Francisco Lluch Negroni, folios 1947, 1954, 1970 y 1978: copia, folio 1962, ■de la escritura otorgada en Tatuco á veinte y idos ide Diciembre de mil ochocientos noventa por Don Francisco Lluch Negroni sobre venta á favor de Don Domingo y Don Francisco Pietri de las veinte cuer-das de terreno que había adquirido de Don Bafael Gómez Díaz, ve-rificando la venta por mil pesos recibidos: se cotejó, folio 2054, con su original, la escritura de venta por Don Eugenio Bodríguez á favor de Don Domingo y Don Francisco Pietri en treinta y uno de Mayo de mil ochocientos ochenta y seis: se cotejó, folio 1556, la copia de *70escritura presentada por la parte de Don Domingo Pietri sobre ven-ta- á su'favor de Don César de Guillermo en trece de Octubre de mil ochocientos setenta y siete: se .cotejaron asimismo, folio 1567, las co-pias de escrituras presentadas por el mismo Pietri otorgadas por Felipe Ayala á Rufino Ramos en siete de Marzo de mil ochocientos cin-cuenta y seis, la otorgada por Felipe Ayala á Rufino Ramos á cator-ce de Mayo de mil ochocientos sesenta y dos, la otorgada por Ramos á Don Domingo y Don Pablo Francisco Pietri en veinte y ocho de Abril de mil ochocientos setenta y uno, la otorgada por Felipe Ayala á Don Juan Bautista Monttaggioni en veinte y ocho de Junio de mil ochocientos sesenta y siete, la otorgada por Ayala á Gregorio Santiago en quince de Febrero de mil ochocientos sesenta y siete, la otorgada por Don Andrés Agostini á Don Juan Cedeño en cinco de Diciembre de mil ochocientos setenta y seis, la otorgada por Cedeño á los hermanos Pietri en veinte y ocho de Mayo de mil ochocientos ochenta y cuatro, la otorgada por Ramón Camacho á Don Domingo Pietri- en siete de Mayo de mil ochocientos ochenta y cinco, la otor-gada por Don Rafael Gómez á Don Domingo Pietri en veinte y tres de Diciembre de mil ochocientos -noventa, la otor-gada por Don Francisco Lluch á Don Domingo Pietri en veinte y dos de Diciembre de mil ochocientos noventa, la otorgada en trece de Enero, de mil ochocientos noventa y la otorgada en trece de Enero de mil ochocientos noventa por Don Rafael Gómez á Don Francisco Lluch Negroni, encontrándose dichas copias conformes con sus originales: se cotejaron también con sus originales, folio 1540, vuelto, las certificaciones libradas por el Ayudante de Montes y plano acom-pañado por la parte de Agostini que ocupan hoy los folios 1527 al 1537 y se encontraron en su esencia conformes: se trajo la certifica-ción, folio 1574, librada por el Secretario de Sala de la Audiencia con vista del pleito seguido por Don Pedro Mompesart contra Felipe Ayala sobre rendición de cuentas del arrendamiento de un terreno, insertándose la declaración de Don Juan Aubert, manifestando éste que poseyó el terreno, un año y quince meses, pero sin saber su ex-tensión y calidad por no haberlo visto jamás, asegurando que acep-tó la escritura de compra simulada por favor hacia el en-agenante y Don Pedro Lázaro Verges que así se lo suplicó sin que hiciera men-surar el terreno; la declaración de Don Esteban Gallart de que no lle-gó .á ver el terreno siquiera y que la adquisición la hizo por cuenta y para Don Pedro Lázaro Verges, ignorando si estaba ó no cultivado el terreno cuando lo compró y cuando lo vendiera á Don Juan Au-bert; la.declaración de Don Fernando María Pinatell de que no sabía *71sí ol terreno liabía sido desmontado, plantado y abierto, porque si alguno había en tal estado, esos trabajos habían sido hechos por per-sonas intrusas, que no tenía administrador alguno en. la finca y sólo á Don Enrique Rodríguez Feliciano le encargó la vigilase; la sen-tencia superior é inferior dictada en dicho pleito, y el escrito de la parte de Mompesart sobre prórroga del término para el recurso de-casación por el fallecimiento .de Mompesart, prórroga que fue nega-' da por auto superior de cinco de Enero de. mil ochocientos sesenta: certificación, folio 1591, ¡por el Oficial primero de la Administración-Central de Contribuciones y Rentas creditiva de que en el expedient fe sobre medición y tasación .del baldío de las Aceitunas, en Yauco, y la mensura y tasación para la venta de cincuenta y ocho cuerdas-de Don Domingo Pietri, consta que la venta se hizo por nueve mií cuatrocientos sesenta y cuatro pesetas treinta y seis céntimos que pagó en diferentes plazos, ingresando el último en la Colecturía d'e Guayanilla en dos de Setiembre de mil ochocientos setenta y ocho r. otra certificación, folio 1990, librada por el Secretario de Sala de la Audiencia Territorial, comprensiva de varias constancias del pleito seguido por Mompesart contra Ayala y que se relacionan con escritos allí presentados, declaraciones de testigos y escrito de conclusiones de la parte de Felipe Ayala: se practicó prueba pericial á instánciá de Don Pedro Angel Agostini, declarando los peritos, folio 1896,.que con los datos que llevaron de autos y los planos que mostrara el en-cargado de la parte actora, reconocieron primeramente los terrenos' en que se encontraban, tomando como base la desembocadura de la' quebrada de los Almendrones, y desde esa desembocadura recorrie-ron las orillas del Río-Chiquito, aguas arriba, hasta un punto diviso-rio entre los terrenos de Don Simón Fraticelli y Don Angel Pedro' Agostini, comprobándose al propio tiempo la situación exacta de.los puntos en el plano levantado por el Inspector de Montes, Don César de Guillermo, que reconocida la quebrada desde un punto próximo a su nacimiento hasta su desembocadura en el Río Chiquito, se hizo estación con el aparato, dirigiendo una visual con nimbo al Este ab-soluto, poniendo una sefial en esta dirección y con la cadena se mi-dieion cincuenta metros, colocando una estaca al llegar á ese punto. Con lo cual opinan que los terrenos de la concesión Pinatell no deben estar al Norte de la línea con rumbo Este franco trazado y quedan-do la quebrada precisamente al Norte de esa línea, es claro, que los terrenos situados al Norte de la quebrada han de quedar fuera de los terrenos de la concesión Pinatell, quedando, por consiguiente, fuera de ellos, los terrenos de Don Angel Pedro Agostini.
*722Bo. Resultando: de la prueba testifical a instancia del demandado Agostini, que declararon Don Ramón Camacbo, folio 1611, Don Ra-món Vélez Cintrón, folio 1614, Mateo Vélez Cintrón, folio 1617, Pru-dencio Matos Santiago, folio 1620, vuelto, manifestando saber de re-ferencia lo de la concesión de doscientas cuerdas de terrenos por la Junta de Baldíos á Don Francisco Díaz Resino, en doce de Febrero de mil ochocientos cuarenta y nueve y constarles de ciencia cierta que en Junio de mil ochocientos cuarenta y nueve, vendió Díaz Re-sino esas doscientas cuerdas á Cabassa, Vignals y Compañía, los que entraron á poseerlas á título de dueños hasta el mes de Octubre de mil ochocientos cincuenta y cuatro, en que las vendieron 4 Felipe Ayala, y éste entró en la posesión tranquila y pacífica como dueño, sin interrupción, hasta mil ochocientos cincuenta y ocho, que vendió cien cuerdas por documento privado á Don Mariano Bartolomey, que entró en igual posesión, cultivándolas y usufructuándolas hasta mil ochocientos sesenta y .cinco en que las vendió á Don Silvestre Fraticelli; el cual tuvo la posesión tranquila y sin interrupción de esas cien cuerdas hasta su fallecimiento ocurrido en mil ochocientos setenta y •uno, que continuaron sus sucesores en esa posesión pacífi-ca hasta el año de mil ochocientos setenta y nueve, en que tuvo lugar la división y adjudicación entre los herederos: que los testigos Gregorio Santiago y Rodríguez, folio 1624, vuelto, Manuel Torres Casia-no, folio 1627, y Manuel María Ruíz, folio 1692, vuelto, expresan que desde antes de mil ochocientos sesenta Don Mariano Bartolomey era dueño de una hacienda nombrada Emilia sita en el barrio de Vegas, compuesta de trescientas cuerdas que había comprado á Felipe Ayala : que Bartolomey y Don Silvestre Fraticelli celebraron un contra-to social, bajo la (denominación ide Fraticelli y Bartolomey, en mil ochocientos sesenta, trasmitiendo Bartolomey á Fraticelli la mitad de la hacienda Emilia, cuya sociedad se disolvió al fallecimiento de Fraticelli, adjudicándose á la sucesión de éste la mitad de la hacienda y la otra mitad á Bartolomey, después de mensurarse esa finca, que resultó de una cabida de ciento sesenta cuerdas, las que vinie-ron poseyendo la sociedad Fraticelli y Bartolomey desde antes de mil ochocientos sesenta hasta el setenta y .uno, en que tuvo lugar la diso-lución ; y que los testigos Don Ramón Cruz Quiñones, folio 1633, vuel-to, y Don Esteban Tolinehe y Morfi, folio 1636, vuelto, declararon constarles que en mil ochocientos setenta y tres los herederos de Don Silvestre Fraticelli y su esposa Doña Teresa Pietri é hijo Don Agus-tín practicaron las operaciones de división del caudal, adjudicándo-se veinte y dos cuerdas cincuenta céntimos á cada uno de los herede-pos, formando una totalidad de ciento ochenta cuerdas, procedentes *73ochenta, de la sociedad Fraticelli y Bartolomey y las ciento de la compra que el finado Don Silvestre hiciese á Bartolomey en mil ochocientos setenta y cinco; que dicho Bartolomey en Agosto del setenta y nueve vendió á Fraticelli Hermanos las ochenta cuerdas que se le adjudicaron de la hacienda Emilia al disolverse la' socie-dad Fraticelli y Bartolomey, cuya sociedad Fraticelli Hermanos ó sea los miembros que la componían, compraron a sus hermanos en Agosto del setenta y nueve, las noventa cuerdas 'de terreno que here-daran de sus padres y las doce cuerdas ochenta y seis céntimos que heredaran de su difunto hermano Agustín, viniendo á ser dueños del total de las doscientas sesenta cuerdas, las que vendieron á Don Vicente Limarola en mil ochocientos ochenta y dos: que Limarola ven-dió en Marzo de mil ochocientos noventa las mismas doscientas se-senta cuerdas á Don Angel Pedro Agostini y que tanto éste;, como los anteriores dueños, vinieron poseyendo las tierras quieta y pacífi-camente sin-interrupción de persona alguna, cultivándolas y usufruc-tuándolas como únicos y exclusivos dueños.
2-í — Resultando: que de la prueba testifical á instancia de Don Domingo Pietri y Don Francisco Cedeno: que los testigos Don Manuel Cintrón y Lugo, folio 1723, Don .Ramón Vélez y Cintrón, folio 1728, -vto., Don Francisco Quiñones y Santiago, folio 1735, Don Prudencio Matos- Santiago, folio 1740, y Don Ramon Camacho y Montes, folio 1746, declararon .constarles .que Felipe Ayala estu-vo poseyendo ciento sesenta cuerdas que compró á Don Enrique Rodríguez Feliciano, -cultivándolas como .dueño á sus expensas, sem-brando en ellas café, plátanos y otros frutos menores; que Ayala vendió sesenta cuerdas con algunas fincas de cafe y' plátanos en el barrio .de Vegas á Don Rufino Ramos en mil ochocientos cincuenta y seis, siendo el terreno el mismo constante de la escritura, folio 317, de que se les dió lectura, vendiendo Ayala á Ramos cien cuerdas más de terreno que es el mismo constante -de la escritura de catorce de Marzo de mil ochocientos sesenta y dos, folio 320, vendiendo Ramos los dos trozos que forman ciento sesenta 'cuerdas á Don Domingo y Don Francisco Pietri en veinte y ocho de Abril de mil ochocientos setenta y uno, siendo las mismas tierras que se describen en la escritura del folio 324, siendo la posesión de Pietri como de sus antiguos dueños, quieta y tranquila, sin interrupción alguna, á cuyas tierras los señores Pietri, además de cultivarlas, establecie-ron en ellas casa de habitación y almacén, glacis y demás propio para la elaboración del café, expresando el testigo Camacho y Mon-*74tes saber de referencia la posesión de terrenos en los barrios de Vegas-y Rubias por Don Agustín Sabater y Don Enrique Rodrí-guez Feliciano en el año mil ochocientos treinta y cuatro, los que vendieron sesenta .cuerdas á Felipe Ayala; y Rodríguez Feliciano vendió al mismo Ayala otras cien cuerdas de terreno, cuyas últi-mas ventas no les constan á los demás testigos por consignar que solo saben de la posesión del terreno por Ayala, ignorando la pro-cedencia ó adquisición del mismo; que los testigos Lorenzo Cruz Rivera, folio 1752, Agustín Ayala y Rivera, folio 1755 vto. y Ramón Cruz y Quiñones, folio 1759, declaran «constarle que Felipe Ayaia, «desde el año mil ochocientos treinta y cuatro, era dueño «de terrenos en el barrio de Rubias, jurisdicción «de Yauco, vendiendo cinco cuerdas á Rufino Ramos en mil ochocientos sesenta y dos, las que ena-genó Ramos en anil ochocientos sesenta y cuatro á Anastasio Cruz, y éste, en «mil ochocientos setenta y seis á los hermanos Don Domingo y Don Francisco Pietri, quienes, como los anteriores dueños, poseyeron el terreno «pacífica y públicamente sin interrupción' aL-guna, sembrándolo de café y plátanos y poniéndolo en condiciones 'de cultivo en el «concepto de absolutos dueños, que los testigos Ra-món Rodríguez y Rodríguez, folio 1763 vto., Manuel María Ríos Vé-, lez, folio 1767, y Felipe Morales y Vargas, folio 1771 vto., los dos pri-meros aseguran que desde niños vieron á Felipe Ayala poseyendo tierras en el barrio de Rubias, j«urisdieción de Yauco, vendiendo á Rufino Ramos quince cuerdas en «mil ochocientos cincuenta y nue-ve, las que enagenó Ramos en «mil ochocientos sesenta y seis á Don Antonio Ramos y éste á los hermanos Don Domingo y Don Francisco Pietri en mil ochocientos. setenta y seis, poseyéndolas todos quieta, pacífica y públicamente en concepto de dueños, sin interrupción alguna, «cultivando el terreno que fincaron «de «café y otros frutos, cuyos hechos de posesión constan al otro testigo Morales, pero .sin determinar el número de cuerdas ni fechas de las adquisiciones: que los testigos Don Benero Negrón y Patrón, folio 1780 vto., Don José Montalvo y Lugo, folio 1784, y Don Manuel Quiñones Santiago, folio 1787 vto., declaran saber «de referencia que Felipe Ayala poseía en el año treinta y cuatro una porción «de terreno en el barrio de Rubias de Yauco, á título de dueño, vendiendo á León Avilés doce cuerdas, constándoles que Avilés en mil ochocientos ochenta y dos vendió ese terreno á Ramón Camacho, quien lo inscribió en el Re-gistro, enagenándolo luego y en mil ochocientos ochenta y cinco á Don Dolmingo y Don Francisco Pietri, quienes «como los anterio-res vendedores, los poseyeron pacífica y públicamente en el con-*75eepto de dueños, sin interrupción de especia alguna, -cultivándolas, usufructuándolas y sembrando en ellas café, plátanos y otras plan-taciones menores: que los testigos Don Simón Fraticelli, folio 1775 vto. y 1873 vto., Don Esteban Tollinchi y Morfi, folio 1878 vto., y Don Juan Bautista Rodríguez y Yélez, folio 1884 vto., declaran que Felipe Ayala .poseyó terrenos en el barrio de las Rubias de Yauco y en el año de sesenta y siete vendió cincuenta cuerdas á Don Juan Bautista Montaggioni, quien, por documento privado, las enagenó á Don Andrés Agostini en Abril de mil ochocientos setenta y tres, vendiéndolas Agostini en mil ochocientos setenta y seis á Don Juan Cedeño, y éste á los hermanos Pietri en veinte y ocho de Marzo de rail ochocientos ochenta y cuatro, cuyo terreno es el mismo cons-tante del documento y escrituras de trasmisiones de que se les dio lectura, y lo poseyeron tanto los hermanos Pietri como los anteriores vendedores quieta, pública y pacíficamente, sin interrupción al-guna, cultivándolo y fracturándolo como únicos dueños: que los tes-tigos Don Ramón Rodríguez y Yélez, folio 1972, Marcos Rodríguez Almodóvar, folio 1795, y Antonio Lugo Yelasco, folio 1798, mani-festaron en sus respectivas declaraciones ser cierto y constarles que. Don Manuel Olivieri era dueño de ciento treinta cuerdas en el barrio .de Rubias desde el año mil ochocientos cincuenta y nueve, ven-diendo treinta mierdas á Don Eugenio Rodríguez en diez y siete de-Mayo de mil ochocientos setenta y 'dos, cuyas treinta cuerdas vendió Rodríguez .á los hermanos Pietri en mil ochocientos ochenta y cuatro, quienes lo mismo que los antiguos vendedores poseyeron el terreno quieta, pacífica y públicamente sin interrupción alguna, fin-cando el terreno de café, plátanos y otros frutos menores-, usufruc-tuándolos como dueños exclusivos y pagando por el terreno contri-luiciones al Estado y Municipio: que los testigos Don• Manuel Río y Yélez, folio 1891 vto., Don Manuel Torres Casiano, folio 1895 vto., y Agustín Ayala y Rivera., folio 1900 vuelto, declaran: que Ayala poseía terrenos en el barrió de Yegas, de Yauco, vendiendo en el año sesenta y siete, -diez cuerdas á Gregorio Santiago, y en Julio del cincuenta y tres, cincuenta cuerdas á Santiago Ruíz, ena-genando éste ocho cuerdas á Gregorio Santiago en mil ochocientos sesenta siete; que Santiago enagenó esas diez y ocho cuerdas en Noviembre de mil ochocientos ochenta y uno á Don Santiago Chiaramonti, quien las vendió en Enero de mil ochocientos ochenta y cinco á Don Rafael Gómez Díaz y éste á los hermanos Pietri en veinte y tres de Diciembre de mil ochocientos noventa, siendo ese terreno el mismo ■constante de las escrituras de trasmisión, folio 385, de que se les *76dió lectura y que, tanto los hermanos Pietri, «orno los antiguos ven-dadores, -poseyeron el terreno quieta, tranquila y pacíficamente, sin interrupción alguna, cultivándolo y usufructuándolo en nombre pro-pio como únicos, y exclusivos dueños: que los testigos Don Ramón Cruz; Quiñones, folio 1083 vto., y Don Domingo Rodríguez Ruíz, folio 1807 vuelto, expresan -constarle que Felipe Ayala, desde el año mil ochocientos treinta y cuatro, era dueño de terrenos en el barrio de Rubias, jurisdicción de Yau-co, vendiendo veinte y cinco ouer-, das en mil ochocientos cincuenta y seis -á Rufino Ramos, quien las enagenó en mil ochocientos sesenta y -dos á Anastasio Cruz, éste en mil ochocientos setenta y seis á Don Rafael Gómez Díaz, y éste las vendió en veinte y tres de Diciembre de mil ochocientos noventa á los her-manos Pietri, quienes, como los antiguos dueños, poseyeron ese te-rreno quieta, pacífica y públicamente sin interrupción alguna, cul-tivándolo y usufructuándolo como absolutos y exclusivos propieta-rios: que los testigos Monserrate Pacheco y Pérez, folio 1812, Don José Julián Yélez y Cintrón, folio 1816 vto., y Don Mateo Yélez Cintren, .folio 1820 vto., manifiestan en sus respectivas declaraciones constarle que en el año de -mil ochocientos treinta y cuatro era dueño y poseedor -Felipe Ayala de una porción de terreno en el barrio de Rubias de Yauco, vendiendo en mil ochocientos cuarenta y tres, treinta y dos cuerdas y un cuadro á Sebastián Ramos, quien enage-nó en mil ochocientos cincuenta y nueve, veinte y cinco cuerdas y un cuadro á María Marina Rosario y Pérez, y las siete restantes á Andrés Avilés y Ramos en ei propio año cincuenta y nueve: que la María Marina Rosario y,Pérez y el Avilés, enagenaron dicho terreno en mil ochocientos sesenta y nueve á Don Rafael Gómez Díaz y ésto en veinte y tres de Diciembre de mil ochocientos noventa á los her-manos Pietri, quienes, lo mismo que los anteriores vendedores, po-seyeron el terreno -quieta, pacífica y -públicamente, sin interrupción alguna, cultivándolo -de -café, plátanos y frutos -menores y usufruc-tuándolos como únicos y exclusivos dueños: que los testigos Don Pedro Camacho, folio 1826, vuelto, y Ramón Camacho, folio 1830, de-clararon constarles que desde el año sesenta y dos ve-nían poseyendo en el bando de Rubias de Yauco, Juan Cedeño y Caraballo, doce cuerdas de terreno, Asunción Mon-tes y Sánchez -cuatro cuerdas, José Ramón Yega dos y media cuer-das, Monserrate Ayala y -Cruz dos cuerdas, é Isidro Cruz y Mercado dos cuerdas, cuyos terrenos tenían plantados -de café y frutos me-nores, y los vendieron en mil ochocientos setenta y siete á Don Francisco Cedeño y A-yala, quien enagenó esas veinte y dos euer-*77das y media de terrenos á Don Domingo Pietri en siete de Junio de mil ochocientos noventa y tres, poseyéndola, tanto Pietri como los antiguos vendedores, quieta, pacífica y públicamente sin inte-rrupción alguna, cultivándolo y usufructuándolo como únicos y ab-solutos dueños; y que los testigos Don Monserrate Pacheco, folio 1834 vto., Mateo Vélez Cintrón, folio 1836 vto., y Gregorio Santiago y Ro-"dríguez, folio 1839 vto., manifestaron en sus respectivas declara-r-iones que siempre han tenido sus domicilios en los barrios de Ru-bias y Vegas, de Yauco, desde mil ochocientos treinta y cuatro en adelante y sabían perfectamente los moradores y poseedores de tierras en esos bandos, constándole por tanto que Don Femando María Pinatell, Don Estéban Gallart, Don Juan Aubert, Don Pedro Momp.esart y Don Pedro Lázaro Verges, jamás han poseído ni cul-tivado tierras de las comprendidas en el barrio de Rubias ni en el de las Vegas en el año de mil ochocientos' treinta y cinco ni los sub-siguientes.,
25o. — Resultando: que transcurrido el término de prueba, se unie-ron á los autos los legajos de las practicadas por ambas partes.
26o.- — Resultando: que la parte actora por medio de su Procu-rador, folio 2069, manifestó haber transado el litis con Don Angel Pedro Agostini, desistiendo de la demanda ¡con respecto á ese señor, á lo que se acordó por el Juzgado que se ratificara la de-mandante en el desistimiento, sin que aún lo verificara.
27o. — Resultando: que entregados los autos para conclusiones á 1a. parte actora los devolvió, promoviendo incidente de nulidad de las actuaciones practicadas por el Juez Municipal de Yauco y tra-mitado el incidente se ¡dictó sentencia declarando sin lugar y esta-blecida apelación, no se personó el apelante, declarándose desierto el recurso, folio 2059 al 2122.
28o. — Resultando: que las partes que evacuaron el trámite de conclusiones, según consta ¡de sus respectivos escritos, folios 2144 y 2192, alegando en ello.s lo que creyeron conveniente á sus derechos, pero prescindiendo la parte actora ¡de lo referente á Don Angel Pedro Agostini por manifestar que contra el mismo no se seguía el pleito en virtud del desistimiento que hiciera en los autos.
*7829o. — Resultando: que en la sustanciación del presente juicio se han observado las prescripciones legales.
lo. — Considerando: que las acciones reivindicatorias sólo pueden ejercitarse por los que se estimen legítimos dueños de la cosa ó in-mueble que se trate de reivindicar, justificándose auténticamente ese carácter de dueño y la identidad principalmente de lo que sea objeto de reivindicación, según la sentencia del T. S. 31 de Marzo de 1865.
2o. — Considerando: que los medios para identificar á un inmueble han de estar acomodados á los de prueba que permite la Ley de trámites, cuando se niegue la existencia de tal indentidad, figu-rando, en primer término, la prueba pericial corroborada por da-tos y antecedentes que produzcan en el Juzgador el convencimiento pleno de la veracidad ó fiel testimonio de los peritos.
3o. — Considerando: que al que intenta la acción reivindicatoría, corresponde probar el dominio de la cojsa que quiere reivindicar, según sentencia del T. J3. de 27 de Diciembre ¡de 1865, 20 de Fe-brero de 1866 y 23 de,Noviembre de 1865.
4o. — (Considerando: que uno de los requisitos de la acción rei-vindicatoría es fijar la identidad de la cosa que se quiere reivin-dica]', según sentencia de 7 de Diciembre de 1866.
5o. — Considerando: que al demandado le basta poseer, y el de mandante está obligado á probar la acción reivindicatoría, según sentencia, 'de 20 de Febrero de 1866.
6o. — Considerando: que para demandar el dominio de un inmue-ble, es preciso que se determine sin género de duda lo que se de-manda, y que se pruebe que la finca que se reclama es la misma, cuyo dominio se alega, Ley 25, Título 2o., Partida 3a.
7o. — Considerando: que versando el presente litigio sobre el ejer-cicio de acciones reivindicatorias, la resolución que en él se dicte, ha de descansar principalmente én la eficacia y validez legal de los títulos que han aducido demandante y demandado para comprobar su derecho á la cosa litigiosa,
*7980. — Considerando: que el título de donde arranca la acción ejer-citada (por la parte demandante y cuya eficacia ha de ser apreciada en este fallo en contraposición á los aducidos por los demandados, no es otro que la concesión de ocho caballerías de tierras hechas A Don Fernando 'María Pinatell por la Junta Superior de terre-nos baldíos de esta Isla en ouatro de Diciembre de mil ochocientos treinta y cuatro, sin que sea dable admitir como fuente de derecho para la parte actora y ipor lo que hace á la descripción de las tie-rras mereedadas, las escrituras de trasmisión de las mismas á Ga-llar!, Aubert y ¡Mompesart, por cuanto en las mismas se consignan notables variantes de linderos y colindancias con relación á la pri-mitiva concesión que no reciben cumplida justificación.
Considerando: que la mencionada concesión hecha á Pinatell de cuatro caballerías de tierra en el barrio de las Vegas, equiva-lentes á ochocientas cuerdas, afecta una forma rectangular por cuan-to en el mismo título se describen como comprendidas entre cuatro líneas de cuarenta y veinte cnerdas de extensión, respectivamente, con determinación del punto cardinal sobre que cae cada una de dichas líneas, siendo uno .de los vértices del susodicho rectángulo la desembocadura de la quebrada de los Almendrones en el río nom-brado ‘ Chiquito ’
10°. Considerando: que ni en el escrito de demanda,- ni en los demás de trámites, la parte actora ha 'concretado con la debida exactitud y precisión la verdadera situación y descripción de los te-rrenos que trata de rivindiear, comprendidos en la concesión Pinatell, ni en el período probatorio, ha comprobado con la oportuna prueba pe-ricial, que los por ella determinados, bajo la forma de un polígono irregular, sean los mercedados á Pinatell; faltando por tanto la identidad de la cosa litigada, piedra angular de los juicios de la índole dtel presente en que se ejercitan acciones reivindicatorías.
lio. — Considerando: que ni el Decreto sentencia del Consejo de Estado en el pleito entre Don Pedro Lázaro Verges y la adminis-tración sobre reversion a.l Estado d'e las tierras mereedadas á Don í emando María Pinatell, como los demás documentos y pruebas adu-cidos por la parte demandante, producen la justificación necesaria en derecho para la identidad de las tierras que se tratan de reivin-dicar; y lo convence y demuestra lo resuelto por el Consejo Con-tencioso al pedirse el cumplimiento de aquel Decreto Sentencia en *80cuanto á la posesión de las tierras en que se desestima la -preten-sión,' porque no decidían la cuestión de identidad los documen . y planos presentados, sobre los cuales estaba el titulo ■ e a. pri-mitiva concesión, en que se señalaban los cuatro puntos de deslm e, y era natural que se hubiera citado la cuchilla de las Aceitunas y de Carrizales, si por acaso en ellas estuvieran los limites de la concesión Pinatell.
12o — Consideran do: que en oposición al título del actor, los de-mandados han presentado documentos públicos y solemnes en virtua de los cuales poseen las tierras que se tratan de reivindicar, inscri-tos en el Registro de la Propiedad, cuyos documentos no pueden estimarse nulos ni menos ineficaces, por no aducirse prueba alguna, que justifique ese vicio de nulidad!; y por otra parte, siendo eL único fundamento que para ello alegaba la parte actora, el que las tierras comprendidas en esos títulos le pertenecían por otro ti-tulo de mayor fuerza y eficacia, ha quedado destruido ese funda-mento por la falta de prueba de la identidad de los .terrenos.
13o —Considerando: q'ue la excepción de prescripción fué alegada por los demandados para el caso de qne no prosperara la de sme actione agis, y por tanto, resolviéndose sobre esta última en sentido favorable á su admisión, no cabe hacer apreciaciones sobre 'dicha prescripción y pruebas que para justificarla se han traído a os autos, quedando sujeta á tales apreciaciones, si ulteriormente se acre-ditara la identidad de Jas tierras objeto de reivindicación.
^^.--Considerando: qne en cuanto á la reconvención formulada por el demandado Don Domingo Pietri, no procede tampoco resol-verla, pues fundándose en que la inscripción de los títulos de Ja parte demandante es nula, por estar inscrita la finca á nombre de distinta persona, esta circunstancia no se acredita en forma alguna, por la falta de identidad ya referida.
15o. — Considerando : que con relación al demandado Agostini, ca-be apreciar, no solo el desistimiento voluntario hecho en auto por la representación de las demandantes, por ¡más que dicho acto no fué debidamente ratificado personalmente por las mismas señoras demandantes, si que también por el mérito favorable que se des-prende del acto de mensura y plano levantado por la Inspección de Montes de esta Isla, de conformidad con un representante de *81la parte actora en Enero de mil ochocientos ochenta y seis, y déla diligencia pericial de identificación practicada en este juicio, en cnanto en uno y otro acto se consigna que las tierras poseídas’ por Ágostiui, no pueden formar parte de las mercedadas á Pinatell, por cuanto aquellas se encuentran al Norte de la quebrada de los Al-mendrones, y las segundas deben figurar al Sud de dicha quebrada.
16o. Considerando: que en virtud de las apreciaciones que ante-ceden es de estimarse probada la excepción propuesta d'e sine actions dffis, y por tanto, debe absolverse á los demandados.
17o. Considerando: que no justificada la acción establecida, es de apreciarse temeridad por la parte actora.
Vistas las disposiciones legales citadas.
Fallo: que declarando con lugar la excepción sine actione agis propuesta por los demandados, .debo absolver y absuelvo de la de-manda á Don Domingo y Don Francisco Pietri, Don Rafael Gómez Díaz, Don José Gregory Ramos, Don Francisco Llueh Negroni, Don Francisco Cedeño y Ayala, Fraticelli Hermanos, Don Vicente Lima-xola y Benigni y Don Angel Pedro Agostini, con las costas á cargo de la parte actora. Y se declara sin lugar la reconvención propuesta por la parte de Don Domingo Pietri. Notifíquese esta sentencia en cuanto á los demandados que se encuentran en rebeldía con arreglo al artículo 768 de lá Ley de Enjuiciamiento Civil, insertándose los edictos en la Gaceta Oficial de la Provincia. Así definitivamente juzgando lo pronuncio, mando y firmo. — Eduardo Acuña.”
Esta sentencia fue apelada por la representación de las demandantes para ante la antigua Audiencia Territorial de la Isla, y sustanciada la apelación, se dictó por la Sala de dicha Audiencia la siguiente sentencia:
. En la Ciudad de San Juan Bautista de Puerto Rico, á los veinte y siete días del mes d'e Diciembre de mil ochocientos noventa y siete. Vistos estos autos declarativos de mayor cuantía, promovidos por el Juzgado de Primera Instancia de San Germán, entre partes de la una, Doña Francisca Estevelina Remond por sí y como heredera abintestato de su hijo Don Juan Arturo Verges y Doña María Ver*82ges Remond, dirigida en esta Superioridad por el Letrado Don Hilario Cuevillas Hernández y representada por el Procurador Don José Manuel Rossy y Guerra, como apelantes y demandantes, y de la otra Don Domingo Pietri y Pietri, dirigido por el Letrado Don José Severo Quiñones y Caro y representado por el Procurador Don Emigdio S. Ginorio y Alayón, hallándose en rebeldía en esta Superioridad sus consortes Don Francisco Cedeño y Ayala, Don Angel Pedro Agostini y Natali Don Vicente Limarola y Benigni, Don Francisco Lluoli Negroni, Don Francisco Pietri, Don José Gregory y Ramos y Fraticelli Hermanos, éstos tres últimos decla-rados también rebeldes en el inferior, así como Don Rafael Gómez Díaz que falleció 'después, como apelados y demandados, sobre rei-vindicación de terrenos, nulidad de expedientes posesorios y enage-nacionés por escrituras públicas y cancelaciones en el Registro de la Propiedad, pendiente ante NOS en virtud "de apelación interpues-ta por los demandantes de la sentencia dictada con fecha once de Diciembre de mil ochocientos noventa y cinco, en la que se declara con lugar la excepción sine aclionc agis propuesta por los deman-dados, se absuelve de la demanda á Don- Domingo y Don Francisco Pietri y 'demás consortes con las costas á cargo de la parte actora, y sin lugar la reconvención propuesta por la parte de Don Domingo Pietri. Aceptando los Resultandos del inferior y
Resultando que dictada la sentencia é interpuesta apelación por los demandantes les fue admitida, .citándose y emplazándose las partes, elevándose los autos instruidos y tenidos por parte por el apelante en esta Superioridad Don José Manuel Rossy y 'Guerra, y por el apelado Don Domingo Pietry el Procurador Don Emigdio S. Gi-norio, formado el apuntamiento se entregaron los autos para ins-trucción al apelante, quien al devolverlos por otrosí, según el ar-tículo 861, solicitó el recibimiento á prueba en segunda instancia por no haberse podido- practicar en la primera parte de la pro-puesta, porque habiéndosele concedido y admitido la prueba pe-ricial, nombrados -dos peritos y el tercero en forma para, la acep-tación de uno de ellos, se dirigió exhorto al Juzgado de Ponce, de-volviéndose con la manifestación de que no aceptaba y por ello convocó el Juzgado á comparecencia, nombrándose por el Juzgado el que -debía suplirlo, quien aceptó, exponiendo los peritos que no podían terminar la operación por falta de tiempo, pues sólo pu-dieron reconocer uno de los lados del rectángulo y demostrando ésto que no pudo practicarse la prueba, es una de las condiciones *83del artículo 861, párrafo 2o. de la Ley de Enjuiciamiento Civil, procedía el recibimiento á prueba en la segunda instancia.
Resultando: que evacuada la instrucción por el apelado, se opuso á la apertura á prueba por ser imposibles al apelante que la pro-puso en primera instancia en no haberse podido practicar, pues en vez de poner actividad y diligencia para su ejecución, dejó transcu-rrir tiempo en- presentar el exhorto para notificar al perito nombrado que no aceptó, resevando en sii poder el exhorto de esa no acepta-ción desde el ‘diez y ocho de Agosto al tres de Septiembre en que lo presentó, y lejos de gestionar lo conveniente, consintió la provi-dencia del once que señala los peritos el quince de Septiembre para principiar las operaciones y comparecieran el diez y ocho á emitir dictamen, sin pedir la suspensión d'e ese término, por lo que se opone á la apertura á prueba.
Resultando: que declarada sin lugar la apertura á prueba en se-gunda instancia, por no constar las causas no imputables de ha-berse podido practicar, antes al contrario, aparecer de autos lo con-trario, dado que el exhorto devuelto por el Juzgado de Ponce en el siete de Septiembre y diligenciado en • ese día y el siguiente que le fué entregado, no se presentó en San Germán hasta el siete, proveyéndose á su instancia ese día' la convocatoria á elección de nuevo perito para el once, designándose el que debía suplirlo, que aceptó el cargo y señalado en ese día once el quince- para la práctica de la -prueba pericial, debiendo los peritos comparecer el diez y ocho á emitir dictamen, demostrando esas providencias consenti-das que si la prueba no se practicó; fué por no haber activado ni pedido lo conveniente, pues ni aún la suspensión -del término fuá solicitada.
Resultando: que" suplicado el auto -de la Sala antes referido, dic-tado en veinte y -dos -de Agosto de mil ochocientos noventa y seis y tramitado, se declaró sin lugar por los propios fundamentos, y tramitado el recurso, se señaló día para la vista, con asistencia de los Procuradores y Defensores de las partes personadas, duran-te dicha vista desde el veinte y siete de Noviembre hasta el siete del actual, habiéndose observado en esta segunda instancia las re-glas de sustaneiaeión del -procedimiento.
Siendo ponente el Magistrado Suplente Don Juan Morera Mar-tínez.
*84Aceptando los Considerandos segundo, décimo, duodécimo, déci-mo cuarto, décimo quinto, décimo sexto, décimo séptimo, y
Considerando: que al pedir los demandantes se declare que la finca de ochocientas y pico de cuerdas objeto de su reclamación y sus plantaciones le pertenecen en .propiedad y dominio pleno, debien-do dejársela libre y expedita á su disposición, que son nulos y de ningún valor los expedientes posesorios -que se instruyeron y apro-baron y las ventas que refiere, cancelándose lás inscripciones en el Pegistro de todos esos actos nulos, en cuanto se opongan á los títulos de dicha finca, esas peticiones implican, ejercitó el deman-dante una acción real reivindicatoría.
Considerando: que para ejercitar con éxito esa acción es preciso comprobar cumplidamente no solo el dominio que se reclama, sino la identidad de la cosa reclamada, según lo tiene con repetición decla-rado el Tribunal Supremo de Justicia.
Considerando: que según dicha jurisprudencia y las leyes para usar la acción reivindicatoría se exige necesariamente la existen-cia de un título cierto sobre las cosas que son objeto de la reivin-dicación, y ese título no es otro cpie la concesión hecha por el Es-tado á, Don Fernando 'María Pinatell, que no comprueba el dominio de la. cosa que se trata de reivindicar, base esencial de la acción ejercitada.
Considerando :■ que si bien los demandantes son dueños de la concesión Pinatell por cuatro caballerías de terreno, ó sean ocho-cientas cuerdas que fueron mensuradas antes de expedirse el tí-tulo do amparo, formando, según dicha, mensura, un rectángulo de cuarenta cnerdas por veinte de extensión, no es posible admitir • sin prueba ni justificación alguna la variante que el actor sostiene, introducida en la venta hecha por Don Juan Aubert á Don Pedro Mompesart, porque esa variante hace que el terreno presente una figura de un polígono irregular, debida á la variación de eolin-daneias, rumbos, puntos' y límites; llamando la atención que los terrenos de Don Antonio Montes que se afirma fueron los de Diego Torres, ¡colinden al Sur y no estén situados como en la concesión en la boca de la quebrada Almendrones en el río Chiquito, la que, según el plano y mensura Verges, practicado en forma legal alguna y en el que fundan los demandantes su acción, está á gran ¡distan-cia de dicho punto y colindante.
*85Considerando: que siendo esa boca de la quebrada Almendrones un punto ó vértice .del rectángulo de'la concesión Pinatell, según el título de amparo, ese importante dato debe servir de base á toda mensura y deslinde, si los demás puntos hubieren desaparecido co-mo se afirma.
Considerando: que al señalarse en la concesión Pinatell los cua-tro puntos cardinales d'el deslinde, parece natural se hubieran ci-tado las cuchillas de las Aceitunas Carrizales, si en ellas estuvie-ran l° límites ó colindaran por lo que es de sentarse que los pla-nos y mensuras practicadas por la inspección de montes, en especial el. efectuado, con asistencia del perito y apoderado de la sucesión' Verges, son los que fijan y determinan el sitio y límites que á los terrenos de dicha concesión Pinatell corresponde.
Considerando: que según esos planos y mensuras y demás prue-bas practicadas, los terrenos reclamados á los demandados, quedan al Norte de la concesión Pinatell, y por tanto' fuera de ella.
Considerando: que las pretensiones de Don Podro Lázaro Verges y su sucesión, no han podido por ello prosperar ni conseguir el cum-plimiento del decreto sentencia del Consejo de Estado en el plei-to con la administración, sobre reversión al Estado de los terrenos concedidos a Pinatell, desestimándose dichas pretensiones porque se reclamaban terrenos diversos de ella y no decidían la cuestión de identidad los documntos y planos que presentara, sobre los cua-les estaba el título de la primitiva concesión en que se señalan los cuatro puntos de deslinde, límites de ella.
Considerando: que los demás documentos y pruebas por la parte actora aducidos, no producen la justificación necesaria en derecho ni el convencimiento racional para la identidad de los terrenos que se trata de reivindicar.
Considerando: que lejos de venirse en conocimiento de ello, nace el convencimiento racional contrario por estar al Norte de la con-cesión Pinatell y fuera de ella las tierras reclamadas, y porque en-tre esas reclamadas se ha demandado á Pietry como situadas en el barrio de Rubias, una finca de que es dueño y tiene su dominio inscrito por cincuenta cuerdas radicadas en el barrio de Río-Prieto, Poniente, y á Don Angel. Agostini -por terrenos fuera de la conce-sión que le fueron vendidos por Don Vicente Límarola y á. éste por Fraticelli Hermanos,. ambos demandados también, cuyas tie-*86yTRS pl’OCGCÍ.611 Cte I cl. COnCGSion llOCllcl pOR 6l Estcld.0 GU lull OcllOClGlltOfj cuarenta y nueve á Don Francisco Díaz Resino.
Considerando: que la excepción de prescripción fue alegada por los demandados para el caso de que no prosperara la de sine ae-iione agis, y por tanto, resolviéndose sobre esta última en sentido favorable á su admisión, no cabe hacer apreciaciones sobre dicha prescrip-ción y pruebas que para justificarla se han traído a los autos.
Considerando: que los linderos fijados en la escritura produci-da con la demanda, alterando los contenidos en la concesión Pina-tell y los fijados por manifestación sola del encargado de presen-tar los títulos en.el Registro de la Pro-piedad, sin que aparezca con-firmada nota alguna por los dueños de los predios que se dicen co-lindantes, no pueden perjudicar á éstos por esa circunstancia, por ser terceros.
Considerando: que al confirmarse la sentencia las costas deben imponerse al apelante.
Vistas las sentencias del Supremo -de 27 de Septiembre -del se- ' senda y cinco, diez y ocho de Mayo del sesenta y seis, cinco de Abril del sesenta y siete, veinte y dos de Mayo -del ochenta, y veinte y seis de Mayo del ochenta y seis, los artículos 348, 349, 430, 438 y 445 del Código Civil, Real Orden -de siete de Octubre del sesenta y siete, -para la aplicación -de la Ley Hipotecaria y los artículos 596, 601, 631 y 658 de la Ley de Enjuiciamiento Civil.
Fallamos: que debemos -confirmar y confirmamos la sentencia ape-lada con las costas á los apelantes y -cúmplase por el Secretario con el artículo 283 de la Ley de Enjuiciamiento Civil.
Así -por esta nuestra sentencia lo pronunciamos, mandamos y firmamos.
Tomás Y alls. — Federico Serantes. — Antonio Martínez, — .Miguel Monreal. — Juan Morera Martínez.”
Por las sentencias que anteceden se vé que en esta cau-sa se trata principalmente de la cuestión de si los apelan-tes lian justificado su derecho sobre el terreno, cuyo título estaba basado en la concesión hecha por el Gobierno á Pi-natell, en el año 1834. En tanto que los autos son muy vo-luminosos, la cuestión presentada para su resolución, es comparativamente sencilla.
*87¿Han demostrado los apelantes que los terrenos por ellos reclamados en virtud de la concesión hecha á Pina-tell, están ahora ilegalmente retenidos por los demanda-dos? ¿Hay cosa alguna en los autos, que demuestre que los terrenos comprendidos en dicha concesión, son los ac-tualmente poseídos por los demandados? ¿Había justifica-ción alguna liara el cambio de colindancia relatado en la escritura otorgada por Aubert á favor de Mompesart ?
Nosotros creemos que todas esas preguntas han sido contestadas por la sentencia ’dictada por la Audiencia Territorial. Los apelantes demuestran gran confianza en las diferentes decisiones del Consejo de Estado y el resul-tado de los procedimientos contencioso-administrativos. Nosotros creemos que ninguna de esas decisiones y pro-cedimiento es obligatorio para los demandados, quienes no eran partes en los mismos. Los demandantes debían haber demostrado que los terrenos descritos en la conce-sión hecha á Pinatell, con las colindancias allí expresadas, son los terrenos poseídos por los demandados, ó señalado la causa y la justificación del cambio de esas colindancias. Ellos han dejado de indicar el motivo legal más insignifi-cante para esta variación de la extensión y situación del terreno. No se ha demostrado que la Sucesión Verges ni ninguno de sus antecesores en el título, haya ejercido ac-tos continuos de posesión sobre el terreno transformado. Siempre subsistirá el misterio de cómo lo que original-mente era un rectángulo, se harvi podido convertir en un polígono irregular.
Hajr una ligera indicación en los autos, de que Aubert construyó una casa en una parte del terreno; péro parece que otra persona la derribó. En cuanto á los actos de po-sesión física por parte de los demandados, que consta en los autos, esas pruebas se han tomado de pleitos en que los demandados no tuvieron intervención. Nosotros hemos examinado cuidadosamente los autos, para encontrar al-go que nos diera una explicación racional de la transfor-*88mación efectuada en la escritura otorgada por Aubert á favor de Mompesart.
Hay dos maneras de ver esta omisión de identificación. Una es, que los apelantes fian dejado de identificar los te-rrenos que reclaman en virtud de la concesión fiecfia á Pi-natell; y la otra, que han dejado de demostrar que los te-rrenos poseídos por los demandados son idénticos á los re-clamados por los apelantes. Todos los indicios en los autos, son que los terrenos de los demandados se hallan fue-ra de la citada concesión.
La cuestión es esencialmente una cuestión de hecho. Dicha cuestión fue estudiada lo más cuidadosamente por el Juez de primera instancia. No menos minuciosamente la estudió la Audiencia Territorial. Nosotros también hemos examinado los autos, y no encontramos motivo alguno para revocar los Resultandos de los Tribunales inferiores. Y si-tuviéramos alguna duda sobre este punto, tendríamos que adoptar por guía las decisiones del Tribunal Supremo de los Estados Unidos, que dicen, que en los casos en que los Tribunales inferiores estén de acuerdo en cuanto á los hechos definitivos establecidos por la prueba, aquél Tribunal debe aceptar el parecer de los Tribunales inferiores, á no ser que éstos hayan claramente incurrido en error en la apreciación de la prueba.
Stuart v. Hayden, 169 U. S., pág. 1 y 14; y los casos citados en la página 14.
Nosotros aceptamos los Resultandos y Considerandos de la Audiencia Territorial, y confirmamos en tocias sus partes la sentencia dictada por dicho Tribunal.

Confirmada.